UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Alabama (0.4%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 36,412 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,350 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,699 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,813 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,704 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,092 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,815 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,872 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,093 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,463 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,304 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,935 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,187 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 1,600 1,848 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue VRDO 0.050% 8/7/13 LOC 8,315 8,315 Arizona COP 5.000% 9/1/14 (4) 4,800 5,026 Arizona COP 5.000% 9/1/15 (4) 4,000 4,324 Arizona COP 5.000% 10/1/17 1,000 1,123 Arizona COP 5.000% 10/1/18 900 1,023 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/18 1,000 1,122 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/19 2,500 2,809 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/20 3,800 4,258 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.060% 8/7/13 LOC 9,430 9,430 1 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.910% 2/5/20 20,000 20,443 1 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.910% 2/5/20 5,000 5,102 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 16,800 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,804 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,325 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,100 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,410 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 5,847 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,434 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,461 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,760 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,472 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,362 2 Arizona Transportation Board Highway Revenue TOB VRDO 0.070% 8/7/13 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,373 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,859 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,590 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,807 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,422 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,929 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,654 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,502 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,405 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,168 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,121 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,342 2 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.070% 8/7/13 13,220 13,220 Salt Verde AZ Financial Corp. Gas Revenue 5.000% 12/1/18 155 171 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,108 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,209 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,648 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,518 Arkansas (0.1%) Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 14,306 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 9,950 California (11.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,134 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 855 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,155 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 544 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,299 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,166 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,008 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,789 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.984% 8/1/17 15,000 15,013 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 6,911 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 17,000 16,783 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.760% 10/1/19 9,500 9,558 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.960% 5/1/23 15,000 14,876 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 8/7/13 22,500 22,500 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 8/7/13 9,270 9,270 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 31,072 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 43,223 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 22,962 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,445 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 25,170 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 11,821 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,912 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,620 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,794 California Economic Recovery GO 5.250% 7/1/14 (14) 2,500 2,616 California Economic Recovery GO 5.250% 7/1/14 (ETM) 3,390 3,544 California Economic Recovery GO 5.250% 7/1/14 11,610 12,147 California Economic Recovery GO 5.000% 7/1/16 1,500 1,681 California Economic Recovery GO 5.000% 7/1/17 15,090 17,312 California Economic Recovery GO 5.000% 7/1/18 41,600 48,714 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.060% 8/7/13 LOC 13,375 13,375 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.060% 8/7/13 LOC 8,800 8,800 California GO 5.000% 9/1/13 32,125 32,254 California GO 5.000% 11/1/13 13,695 13,860 California GO 5.000% 8/1/14 1,970 2,065 California GO 5.000% 4/1/15 21,300 22,904 California GO 5.000% 6/1/15 3,250 3,450 California GO 5.000% 6/1/15 (14) 5,100 5,518 California GO 5.000% 3/1/16 3,210 3,562 California GO 5.000% 3/1/16 (14) 1,120 1,243 California GO 5.000% 3/1/16 4,460 4,950 California GO 5.000% 3/1/16 (14) 6,510 6,837 California GO 5.000% 4/1/16 6,670 7,422 California GO 5.000% 5/1/16 2,150 2,312 California GO 5.000% 8/1/16 2,825 3,177 California GO 5.000% 10/1/16 1,225 1,384 California GO 5.000% 10/1/16 28,605 32,327 California GO 5.000% 11/1/16 (2) 5,375 6,089 California GO 5.000% 12/1/16 2,500 2,839 California GO 6.000% 2/1/17 (2) 3,500 4,103 California GO 5.000% 3/1/17 (14) 1,300 1,430 California GO 5.000% 3/1/17 3,755 4,278 California GO 5.000% 4/1/17 7,275 8,305 1 California GO 0.810% 5/1/17 3,500 3,516 California GO 5.000% 9/1/17 2,805 3,236 California GO 5.000% 9/1/17 4,250 4,903 California GO 5.000% 10/1/17 20,000 23,117 California GO 5.000% 10/1/17 4,005 4,629 California GO 5.000% 9/1/18 8,050 9,450 California GO 5.000% 9/1/18 32,260 37,869 California GO 5.000% 10/1/18 34,000 39,968 California GO 5.000% 2/1/19 11,000 12,875 California GO 5.000% 4/1/19 18,580 21,802 California GO 5.000% 9/1/19 17,825 21,037 California GO 5.000% 9/1/19 19,000 22,424 California GO 5.000% 2/1/20 44,500 52,135 California GO VRDO 0.050% 8/7/13 LOC 18,500 18,500 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,123 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,857 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 24,187 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,427 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,476 1 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.860% 7/1/17 5,200 5,254 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,107 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 5,000 4,969 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 20,992 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,144 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/19 23,500 26,877 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,214 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,240 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,516 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/13 1,160 1,160 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/13 24,170 24,170 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.060% 8/1/13 (ETM) 1,500 1,500 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.560% 4/1/14 35,000 35,082 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/1/16 20,000 19,939 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/1/16 5,000 4,985 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.070% 8/7/13 LOC 17,630 17,630 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,253 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,650 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,797 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.850% 10/1/13 13,195 13,195 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,094 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,686 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,668 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,314 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,891 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,145 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14)(3) 1,180 1,388 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,257 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,489 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,000 5,763 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,979 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,661 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,000 1,150 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 10,828 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 2,665 3,113 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 2,960 3,487 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,795 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,702 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,437 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,153 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,068 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,910 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,326 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,108 3 California State University Revenue Systemwide 5.000% 11/1/17 5,505 6,367 3 California State University Revenue Systemwide 5.000% 11/1/18 4,000 4,693 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 45,200 43,068 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 15,477 2 California Statewide Communities Development Authority Revenue (St. Joseph's Health System) TOB VRDO 0.240% 8/7/13 (4) 44,190 44,190 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 565 574 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 811 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 896 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 8,987 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 643 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 2,380 2,634 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,695 2,979 2 Contra Costa CA Community College District GO TOB VRDO 0.070% 8/7/13 6,000 6,000 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/18 2,000 2,357 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/19 2,100 2,497 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.501% 12/15/15 14,000 14,042 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,818 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,382 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,376 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,413 Irvine CA Reassessment District No. 12-1 Improvement Revenue 2.000% 9/2/13 1,000 1,001 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 542 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,203 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,097 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/18 1,450 1,538 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 1,505 1,652 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,183 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,496 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,400 9,214 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 8/7/13 17,500 17,500 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 8/7/13 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 37,538 Los Angeles CA GO 5.000% 9/1/19 5,000 5,926 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 33,383 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 5,973 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 15,766 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 21,731 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,126 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,563 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 21,975 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 21,941 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 25,080 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,624 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 23,787 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,849 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,699 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 869 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,166 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 581 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 869 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 582 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,492 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 871 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,881 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,196 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,343 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,828 3 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/19 1,000 1,165 Orange County CA Water District COP VRDO 0.050% 8/7/13 3,400 3,400 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,363 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,740 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,383 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 581 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/19 850 999 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/20 1,750 2,060 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 50 55 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 757 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,113 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,756 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,504 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.080% 8/7/13 21,500 21,500 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 6,865 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,847 San Bernardino CA City Unified School District GO 5.000% 8/1/18 850 974 San Bernardino CA City Unified School District GO 5.000% 8/1/19 (4) 600 690 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,290 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,226 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,003 2 San Diego CA Community College District GO TOB VRDO 0.070% 8/7/13 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,217 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,628 2 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.070% 8/7/13 9,900 9,900 2 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.070% 8/7/13 4,095 4,095 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,398 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,163 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 18,897 2 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.070% 8/7/13 2,000 2,000 2 Sonoma County CA Junior College District GO TOB VRDO 0.090% 8/7/13 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,335 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,094 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,354 2 Sweetwater CA Unified School District GO TOB VRDO 0.080% 8/7/13 (13) 13,600 13,600 University of California Revenue 5.000% 5/15/17 2,250 2,587 University of California Revenue 5.000% 5/15/18 2,000 2,347 University of California Revenue 5.000% 5/15/19 4,435 5,251 2 University of California Revenue TOB VRDO 0.070% 8/7/13 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,059 Colorado (1.1%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,579 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,315 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,541 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,455 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,465 8,476 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,452 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 6,997 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,157 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,862 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 8/7/13 5,000 5,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 8/7/13 22,600 22,600 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,376 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,423 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,341 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,538 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 1,949 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,815 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,532 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 2,995 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 5,000 4,654 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 2,000 1,529 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 11,531 1 E-470 Public Highway Authority Colorado Revenue PUT 2.780% 9/1/14 16,500 16,554 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,782 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 22,500 25,520 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,325 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,174 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 2,936 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 1,985 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,050 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,424 University of Colorado Hospital Authority Revenue VRDO 0.060% 8/7/13 LOC 4,660 4,660 University of Colorado Hospital Authority Revenue VRDO 0.060% 8/7/13 LOC 21,010 21,010 Connecticut (2.0%) Connecticut GO 5.000% 12/1/13 (14) 3,930 3,993 Connecticut GO 5.000% 1/1/14 18,250 18,616 1 Connecticut GO 0.290% 9/15/14 4,375 4,376 Connecticut GO 5.000% 1/1/15 14,710 15,671 Connecticut GO 5.250% 11/1/15 1,000 1,106 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,432 Connecticut GO 5.000% 1/1/16 30,000 33,131 Connecticut GO 5.000% 3/1/16 4,705 5,222 Connecticut GO 5.000% 5/1/16 10,000 11,152 1 Connecticut GO 0.710% 5/15/16 8,300 8,301 1 Connecticut GO 0.490% 9/15/16 3,000 3,001 Connecticut GO 5.000% 4/1/17 1,165 1,328 1 Connecticut GO 0.830% 5/15/17 20,000 20,001 3 Connecticut GO 5.000% 7/15/17 5,000 5,740 1 Connecticut GO 0.580% 9/15/17 1,750 1,756 Connecticut GO 5.000% 12/1/17 15,000 16,878 1 Connecticut GO 0.480% 3/1/18 2,500 2,500 1 Connecticut GO 0.940% 4/15/18 4,500 4,522 Connecticut GO 5.000% 6/1/18 14,955 17,434 3 Connecticut GO 5.000% 7/15/18 10,000 11,682 Connecticut GO 5.000% 11/1/18 1,000 1,173 1 Connecticut GO 0.610% 3/1/19 2,000 2,009 1 Connecticut GO 1.160% 4/15/19 6,000 6,109 Connecticut GO 5.000% 6/1/19 22,165 26,058 1 Connecticut GO 0.980% 9/15/19 3,000 2,992 1 Connecticut GO 0.710% 3/1/20 7,500 7,545 1 Connecticut GO PUT 0.710% 9/15/17 5,400 5,402 1 Connecticut GO PUT 1.410% 3/1/18 17,500 17,993 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,328 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 3,947 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,815 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,130 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,645 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,680 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,265 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital) VRDO 0.060% 8/7/13 LOC 15,900 15,900 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,398 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,874 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,744 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/17 5,000 5,672 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 1,475 1,732 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 5,816 Delaware (0.2%) Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,240 Delaware GO 5.000% 10/1/18 3,540 4,194 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,250 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,032 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,668 District of Columbia (0.8%) 1 District of Columbia Income Tax Revenue 0.410% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,457 2 District of Columbia Income Tax Revenue TOB VRDO 0.070% 8/7/13 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.210% 8/7/13 LOC 39,200 39,200 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.050% 8/7/13 LOC 15,600 15,600 2 District of Columbia Revenue (National Public Radio) TOB VRDO 0.090% 8/7/13 (Prere.) 2,500 2,500 District of Columbia Revenue (Washington Drama Society) VRDO 0.060% 8/7/13 LOC 20,210 20,210 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.060% 8/7/13 LOC 19,500 19,500 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.540% 6/1/15 7,300 7,305 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.640% 6/1/16 6,000 6,000 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,656 Florida (6.1%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,588 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,350 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,553 Broward County FL Airport System Revenue 5.000% 10/1/19 750 869 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,225 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,002 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,332 2 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.070% 8/7/13 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 15,617 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,708 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,638 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 48,303 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,367 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,550 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 900 1,002 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,436 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,804 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 39,662 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 41,695 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 21,714 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,076 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,030 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,787 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 8,774 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,582 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,368 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,386 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,858 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 15,695 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,111 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,217 2 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.070% 8/7/13 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,373 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 6,953 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 9,923 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,460 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 22,934 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 21,591 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,328 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,683 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,246 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,065 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,900 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 24,500 24,817 Florida Turnpike Authority Revenue 5.000% 7/1/19 10,000 11,795 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,115 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,239 2 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.070% 8/7/13 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,103 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,796 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,030 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,260 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,688 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,150 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 8/7/13 25,615 25,615 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 8/7/13 35,875 35,875 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/16 15,000 16,878 3 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/18 1,200 1,396 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,194 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,332 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,218 1 Lakeland FL Energy System Revenue 0.810% 10/1/17 10,000 9,939 Lee Memorial Health System Florida Hospital Revenue VRDO 0.070% 8/7/13 LOC 6,425 6,425 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,205 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,847 2 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.070% 8/7/13 (4) 11,500 11,500 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,305 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,195 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 1,500 1,731 3 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/19 1,000 1,125 3 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 4.000% 8/1/20 2,180 2,303 3 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/21 1,300 1,437 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,000 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,314 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,536 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,783 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,731 2 Miami-Dade County FL School Board COP TOB PUT 0.610% 8/8/13 LOC 17,365 17,365 2 Miami-Dade County FL School Board COP TOB PUT 0.610% 8/8/13 LOC 17,365 17,365 2 Miami-Dade County FL School Board COP TOB PUT 0.700% 8/8/13 LOC 13,120 13,120 2 Miami-Dade County FL School Board COP TOB PUT 0.700% 9/19/13 LOC 27,245 27,245 2 Miami-Dade County FL School Board COP TOB VRDO 0.070% 8/7/13 (13) 27,700 27,700 2 Miami-Dade County FL School Board COP TOB VRDO 0.160% 8/7/13 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,262 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,321 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,450 2 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.110% 8/7/13 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,109 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,893 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.070% 8/7/13 LOC 2,400 2,400 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,169 Orange County FL School Board COP 5.000% 8/1/16 700 779 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,687 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,596 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,022 Orange County FL School Board COP VRDO 0.050% 8/7/13 LOC 28,930 28,930 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,162 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,163 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,280 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,440 5,062 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,223 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,416 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 3,770 4,370 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,431 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,690 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,838 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,934 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,466 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,491 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,191 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 17,181 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,335 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 680 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 1,500 1,678 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,664 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 820 2 Palm Beach County FL School Board COP TOB VRDO 0.070% 8/7/13 11,350 11,350 2 Palm Beach County FL School Board COP TOB VRDO 0.110% 8/7/13 6,100 6,100 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/18 750 865 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,255 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,505 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,623 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,876 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.060% 8/7/13 LOC 13,800 13,800 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,890 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,342 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,759 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 1,981 Tampa FL Hospital Revenue 4.000% 7/1/20 1,000 1,058 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/15 4,305 4,628 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/16 4,515 5,104 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/17 4,505 5,204 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/19 1,165 1,375 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/20 1,825 2,155 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,874 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,771 Atlanta GA Airport Revenue 5.000% 1/1/18 500 575 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,396 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,289 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,551 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,501 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,501 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,515 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,503 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,004 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,010 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,016 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.060% 8/7/13 LOC 14,200 14,200 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,399 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,432 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,136 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 288 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 404 Dalton GA Development Authority Revenue (Hamilton Health Care System) 3.000% 8/15/14 1,000 1,026 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,103 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,156 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,705 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,164 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,521 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/15/15 2,500 2,508 2 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.070% 8/7/13 11,415 11,415 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.110% 8/7/13 LOC 7,000 7,000 Georgia GO 5.500% 7/1/14 4,000 4,195 Georgia GO 5.500% 7/1/14 (Prere.) 980 1,027 Georgia GO 4.000% 1/1/15 2,360 2,483 Georgia GO 5.000% 7/1/16 9,500 10,671 Georgia GO 5.000% 7/1/16 20,000 22,466 Georgia GO 5.000% 7/1/16 5,000 5,617 Georgia GO 5.500% 7/1/16 4,020 4,208 Georgia GO 5.000% 10/1/16 1,910 2,163 Georgia GO 5.000% 7/1/17 2,840 3,274 Georgia GO 5.000% 7/1/17 13,695 15,786 Georgia GO 5.000% 7/1/18 2,340 2,754 Georgia GO 5.000% 7/1/18 23,330 27,453 Georgia GO 4.000% 11/1/18 11,000 12,462 Georgia GO 5.000% 2/1/19 6,395 7,573 Georgia GO 5.000% 7/1/19 8,300 9,898 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,573 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,128 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,160 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 871 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 16,627 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,794 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,571 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 8,898 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,933 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,101 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,135 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 11,310 12,215 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 7,050 7,719 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 90 99 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 1,160 1,267 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 1,805 1,929 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,806 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,555 14,526 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,723 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,456 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,190 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 4,015 4,729 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,092 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 3,918 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,189 2 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.070% 8/7/13 2,955 2,955 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,115 Hawaii (0.9%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,193 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,488 Hawaii GO 5.000% 6/1/16 13,920 15,577 Hawaii GO 5.000% 12/1/18 17,250 20,310 Hawaii GO 5.000% 6/1/19 6,960 8,208 Hawaii GO 5.000% 6/1/19 2,370 2,795 Hawaii GO 5.000% 11/1/19 11,960 14,184 Hawaii GO 5.000% 11/1/19 40,725 48,297 Hawaii GO 5.000% 12/1/19 5,000 5,936 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,370 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,169 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,753 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,179 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,705 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,119 Idaho (0.2%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.060% 8/7/13 35,040 35,040 Illinois (4.3%) Chicago IL Board of Education GO 0.000% 12/1/13 (14) 13,400 13,371 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,626 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,767 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,180 8,135 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,672 Chicago IL Board of Education GO 5.250% 12/1/19 (14)(3) 1,000 1,148 1 Chicago IL Board of Education GO PUT 0.717% 6/1/16 27,500 27,505 2 Chicago IL Board of Education GO TOB PUT 0.700% 8/22/13 LOC 85,000 85,000 2 Chicago IL Board of Education GO TOB VRDO 0.510% 8/7/13 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,218 Chicago IL GO 5.000% 1/1/14 (ETM) 37,590 38,340 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,661 Chicago IL GO 5.000% 12/1/18 2,000 2,266 Chicago IL GO 5.000% 1/1/19 5,000 5,522 Chicago IL GO 5.000% 1/1/19 (4) 4,645 4,917 2 Chicago IL GO TOB VRDO 0.260% 8/7/13 5,500 5,500 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,873 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,116 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,323 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 750 832 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 1,250 1,403 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 1,000 1,126 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.070% 8/7/13 LOC 23,925 23,925 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.210% 8/7/13 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 782 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,142 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,157 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,833 Cook County IL GO 5.000% 11/15/19 1,500 1,721 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,077 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,059 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,917 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,588 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 26,795 30,168 Illinois Finance Authority Revenue (Advocate Health Care) PUT 5.000% 1/15/20 5,850 6,588 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,680 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,789 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,684 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.060% 8/7/13 LOC 18,425 18,425 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,260 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,303 2 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.070% 8/7/13 9,990 9,990 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,737 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,553 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 4,793 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 4,770 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.070% 8/7/13 LOC 15,620 15,620 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,751 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.060% 8/1/13 4,400 4,400 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,646 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,805 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,250 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,626 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,061 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,246 Illinois GO 5.500% 8/1/14 (14) 8,295 8,681 Illinois GO 5.000% 8/1/17 30,000 33,259 Illinois GO 5.500% 8/1/17 (14) 1,425 1,607 Illinois GO 5.000% 8/1/18 22,000 24,586 Illinois GO 5.000% 3/1/19 6,500 7,241 Illinois GO 5.000% 7/1/19 4,700 5,243 Illinois GO 5.000% 8/1/19 14,750 16,457 Illinois GO 5.000% 3/1/20 4,000 4,413 Illinois GO 5.000% 7/1/20 12,500 13,772 Illinois GO 5.000% 8/1/20 10,500 11,564 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,085 4,215 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 10,953 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,151 Illinois Sales Tax Revenue 5.000% 6/15/19 14,220 16,560 Illinois Sales Tax Revenue 5.000% 6/15/20 12,500 14,504 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,136 3 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,471 3 Illinois Toll Highway Authority Revenue 5.000% 12/1/18 7,000 8,127 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,798 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,310 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,499 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,816 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,766 Lake County IL Community High School District No. 117 GO 0.000% 12/1/17 (14)(3) 5,155 4,644 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,814 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,353 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,359 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,992 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 7,000 7,817 2 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.080% 8/7/13 9,455 9,455 Indiana (1.1%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,357 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/19 50 57 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,035 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,677 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,743 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,893 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,352 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 964 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 11,874 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,708 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,881 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 10,710 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 919 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/19 1,000 1,115 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,444 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,658 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,147 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,915 2 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.060% 8/1/13 1,140 1,140 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 15,958 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,999 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 6,995 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,723 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,151 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,167 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,683 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,770 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,661 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,458 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,150 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,493 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,671 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,756 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,826 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 3,914 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 3,976 2 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.070% 8/7/13 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,665 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,528 Iowa (0.4%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,258 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,867 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,546 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,813 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,109 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,568 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/19 4,075 4,616 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 40,500 39,595 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,447 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,016 Kansas (0.5%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 8/7/13 LOC 9,750 9,750 Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 32,721 Kansas Department of Transportation Highway Revenue VRDO 0.050% 8/7/13 12,500 12,500 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,111 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,165 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,297 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,065 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,119 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,336 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,797 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,542 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,157 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 (ETM) 4,000 4,408 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 (ETM) 1,130 1,307 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 (ETM) 2,250 2,649 Kentucky (0.6%) 3 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/18 2,500 2,883 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 17,939 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 43,970 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 6,903 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,016 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 2,917 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 4,910 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,487 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 855 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,079 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,245 Louisiana (0.8%) Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,141 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,367 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,187 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.607% 5/1/17 41,750 41,777 2 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.060% 8/7/13 29,065 29,065 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,469 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 2,835 3,014 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,012 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,545 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,096 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.060% 8/7/13 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,416 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,309 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,068 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,209 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,435 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,253 New Orleans LA GO 5.000% 12/1/18 4,065 4,616 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,857 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/20 7,935 9,070 Maine (0.4%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.060% 8/7/13 LOC 14,600 14,600 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.070% 8/7/13 LOC 55,430 55,430 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,099 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,748 Maryland (3.0%) Anne Arundel County MD GO 5.000% 4/1/19 6,960 8,241 Baltimore County MD GO 5.000% 2/1/18 2,900 3,385 Baltimore County MD GO 5.000% 2/1/18 9,000 10,504 Baltimore County MD GO 5.000% 2/1/19 5,000 5,927 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 577 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,673 Howard County MD GO 5.000% 8/15/19 5,000 5,967 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,651 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,250 3,808 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 16,633 2 Maryland Department of Transportation Revenue TOB VRDO 0.070% 8/7/13 6,500 6,500 Maryland GO 5.000% 8/1/14 10,000 10,482 Maryland GO 5.000% 3/1/16 10,000 11,124 4 Maryland GO 5.000% 11/1/16 15,350 17,439 Maryland GO 5.000% 3/15/17 23,445 26,829 Maryland GO 5.000% 8/1/17 5,000 5,780 Maryland GO 5.000% 8/1/17 5,070 5,861 Maryland GO 5.000% 8/1/17 26,445 30,571 Maryland GO 5.000% 8/1/17 8,495 9,820 Maryland GO 5.000% 3/1/18 1,150 1,345 Maryland GO 5.250% 3/1/18 2,400 2,833 Maryland GO 5.000% 8/1/18 28,795 33,972 Maryland GO 5.000% 8/1/18 24,160 28,504 Maryland GO 5.000% 11/1/18 2,525 2,994 Maryland GO 5.000% 3/1/19 18,190 21,596 Maryland GO 5.000% 3/15/19 7,300 8,672 Maryland GO 5.000% 3/15/19 7,625 9,059 Maryland GO 5.000% 11/1/19 4,265 5,116 Maryland GO 5.000% 3/1/20 34,535 41,245 Maryland GO 4.500% 8/1/20 4,215 4,906 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 923 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 937 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,138 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.961% 11/15/17 5,980 5,945 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.961% 11/15/17 19,500 19,387 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.711% 5/15/18 5,500 5,356 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.730% 5/15/18 8,500 8,286 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,271 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,698 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,607 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,597 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,279 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,341 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,039 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,864 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,222 Montgomery County MD GO 5.000% 5/1/14 12,310 12,755 Montgomery County MD GO 5.000% 11/1/16 4,730 5,374 Montgomery County MD GO 5.000% 7/1/18 32,050 37,748 Montgomery County MD GO 5.000% 7/1/19 7,925 9,460 Montgomery County MD GO 5.000% 11/1/19 2,840 3,407 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 8,771 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,874 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,604 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,216 Massachusetts (3.3%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,461 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,728 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.290% 8/7/13 19,939 19,939 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,434 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.060% 8/7/13 8,955 8,955 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,412 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,378 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 920 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,064 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,739 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,270 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,145 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,572 1 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.610% 9/30/16 7,500 7,455 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 40,500 41,997 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 922 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,593 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.070% 8/7/13 LOC 7,300 7,300 1 Massachusetts GO 0.540% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,635 12,185 Massachusetts GO 5.000% 8/1/14 11,965 12,531 Massachusetts GO 5.000% 11/1/14 2,350 2,488 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,119 Massachusetts GO 5.000% 8/1/15 (4) 10,000 10,900 1 Massachusetts GO 0.510% 9/1/15 11,500 11,507 1 Massachusetts GO 0.540% 2/1/16 15,645 15,528 Massachusetts GO 5.000% 10/1/16 6,800 7,681 1 Massachusetts GO 0.400% 1/1/17 10,000 10,004 Massachusetts GO 5.000% 10/1/17 23,000 26,549 Massachusetts GO 5.500% 11/1/17 2,100 2,472 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,841 1 Massachusetts GO 0.490% 1/1/18 5,000 5,002 Massachusetts GO 5.250% 8/1/18 (4) 5,060 5,990 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,392 Massachusetts GO 5.000% 10/1/18 30,000 35,278 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,248 Massachusetts GO 5.500% 10/1/18 4,955 5,950 Massachusetts GO 5.000% 12/1/18 30,000 35,400 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,141 Massachusetts GO 5.000% 4/1/20 45,000 53,086 2 Massachusetts GO TOB VRDO 0.060% 8/1/13 2,200 2,200 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,065 6,140 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,015 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,704 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,061 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,217 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,708 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,466 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,746 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 2,250 2,650 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 17,740 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.070% 8/7/13 10,000 10,000 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,208 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,654 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,000 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,733 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,527 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 1,810 2,021 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,188 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,452 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,413 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.070% 8/7/13 4,495 4,495 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.410% 8/7/13 (4)LOC 27,455 27,455 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,549 Michigan (2.3%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,361 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,682 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 672 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,319 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,165 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,699 Michigan Building Authority Revenue 5.250% 10/15/13 (Prere.) 7,200 7,275 Michigan Building Authority Revenue 5.000% 10/15/16 2,750 3,053 Michigan Building Authority Revenue 5.000% 10/15/17 1,250 1,410 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 543 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 542 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 645 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,278 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 585 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,771 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 58,979 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 46,047 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,354 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 15,586 Michigan GO 5.000% 5/1/14 12,000 12,424 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.050% 8/7/13 LOC 28,120 28,120 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,731 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,429 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 12,680 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,176 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,749 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 3,200 3,655 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,848 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.050% 8/7/13 LOC 6,810 6,810 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.050% 8/7/13 LOC 6,120 6,120 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,092 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 5,899 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.050% 8/7/13 1,280 1,280 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,537 Michigan State University Revenue 5.000% 8/15/13 6,620 6,632 Michigan State University Revenue 5.000% 2/15/14 5,385 5,522 Michigan State University Revenue 5.000% 8/15/14 7,005 7,347 Michigan State University Revenue 5.000% 2/15/15 3,910 4,181 Michigan State University Revenue 5.000% 8/15/15 1,000 1,089 Michigan State University Revenue 5.000% 2/15/17 6,135 6,942 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,234 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,379 Oakland University of Michigan Revenue VRDO 0.060% 8/7/13 LOC 16,120 16,120 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,508 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,601 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,184 1 Saline MI Area Schools GO PUT 0.610% 11/1/15 7,365 7,410 University of Michigan Revenue 4.000% 4/1/16 10,650 11,573 University of Michigan Revenue 4.000% 4/1/17 11,385 12,578 Minnesota (0.9%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,027 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,316 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,859 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,130 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.230% 8/1/13 (4) 24,800 24,800 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,697 Minnesota General Fund Revenue 5.000% 3/1/19 6,410 7,542 Minnesota GO 4.000% 12/1/13 3,900 3,950 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 10,785 Minnesota GO 5.000% 8/1/14 6,970 7,305 Minnesota GO 5.000% 12/1/14 8,145 8,664 Minnesota GO 5.000% 12/1/15 8,145 9,001 Minnesota GO 5.000% 10/1/16 5,000 5,658 Minnesota GO 5.000% 12/1/16 8,150 9,272 Minnesota GO 5.000% 10/1/17 2,275 2,637 Minnesota GO 5.000% 8/1/18 3,825 4,505 Minnesota GO 5.000% 8/1/18 3,000 3,533 Minnesota GO 5.000% 8/1/18 8,375 9,863 Minnesota GO 5.000% 11/1/19 2,000 2,394 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 8/7/13 12,010 12,010 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 9,923 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,256 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,383 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,132 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,474 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,684 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,657 Mississippi (0.3%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 11,985 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,375 Mississippi GO 5.250% 11/1/14 8,970 9,532 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,223 1 Mississippi GO 0.590% 9/1/17 5,680 5,684 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,616 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,834 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.050% 8/7/13 6,420 6,420 Missouri (0.6%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,301 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,145 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 15,504 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,789 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,702 Kansas City MO Airport Revenue 5.000% 9/1/18 1,500 1,720 Kansas City MO Airport Revenue 5.000% 9/1/19 2,715 3,124 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 20,472 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 3,959 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,637 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,664 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,241 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,413 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,431 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.060% 8/7/13 LOC 24,935 24,935 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/18 1,295 1,489 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,211 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,477 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,391 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,919 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,348 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 568 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 809 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 637 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,738 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,561 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,051 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,102 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,129 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,730 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,165 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 680 698 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,267 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,748 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,129 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,150 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,291 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.080% 8/7/13 LOC 14,400 14,400 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,352 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,082 Clark County NV School District GO 5.000% 6/15/14 4,000 4,166 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,193 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,425 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,336 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,313 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,596 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,542 New Hampshire GO 5.000% 8/15/17 3,200 3,656 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 8,790 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,797 New Jersey (4.8%) Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,000 3,004 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,070 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,276 New Jersey COP 5.000% 6/15/16 6,695 7,420 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,529 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 34,352 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,044 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 3,000 3,337 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 7,712 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 25,099 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 (ETM) 10,145 10,430 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 4,420 4,543 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.640% 2/1/15 9,000 9,026 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.760% 2/1/16 9,500 9,720 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 42,303 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.960% 2/1/17 14,000 14,025 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,551 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,354 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 14,300 16,403 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 5,893 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 17,291 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 2,860 3,285 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 10,000 10,517 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 31,982 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,680 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,158 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,877 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,665 12,081 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,133 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,155 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 5,877 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,710 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,295 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 (ETM) 5,015 5,393 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,278 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,844 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,971 1,2 New Jersey GO 0.386% 8/1/13 100,000 100,004 New Jersey GO 5.000% 8/15/16 12,120 13,610 New Jersey GO 5.000% 8/15/17 11,660 13,390 New Jersey GO 5.000% 6/1/18 5,000 5,817 New Jersey GO 5.000% 8/15/19 8,395 9,882 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 4.000% 9/15/14 5,320 5,524 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/17 2,000 2,213 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,844 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,023 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,255 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,255 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.210% 8/7/13 (12) 9,355 9,355 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,539 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,390 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,076 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,724 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,253 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,150 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 63 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,799 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 22,803 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 20,760 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,503 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,627 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,888 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,390 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,265 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 36,399 1 New Jersey Turnpike Authority Revenue 0.610% 1/1/18 40,000 40,029 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 865 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,145 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 2,500 2,504 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 20,000 20,036 1 New Jersey Turnpike Authority Revenue PUT 0.590% 1/1/16 5,000 5,002 1 New Jersey Turnpike Authority Revenue PUT 0.740% 1/1/18 10,000 10,026 1 New Jersey Turnpike Authority Revenue PUT 0.740% 1/1/18 10,000 10,000 2 New Jersey Turnpike Authority Revenue TOB VRDO 0.080% 8/7/13 LOC 13,660 13,660 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,155 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,155 Rutgers State University New Jersey Revenue 5.000% 5/1/20 2,000 2,322 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,127 New Mexico (0.7%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,464 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,923 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,682 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,562 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,340 New Mexico GO 5.000% 3/1/14 7,000 7,197 New Mexico GO 5.000% 3/1/16 19,290 21,470 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.070% 8/7/13 6,670 6,670 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.070% 8/7/13 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.050% 8/7/13 12,985 12,985 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.060% 8/7/13 26,295 26,295 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,918 New York (13.9%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.120% 8/7/13 LOC 4,750 4,750 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 14,456 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,315 Buffalo NY Municipal Water System Revenue VRDO 0.050% 8/7/13 LOC 27,050 27,050 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,071 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 3,917 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,278 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,408 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.080% 8/7/13 LOC 12,325 12,325 Hempstead NY GO 3.000% 4/15/15 5,260 5,506 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,254 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,703 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 1,000 1,154 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,297 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 2,000 2,327 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,061 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.040% 8/7/13 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 8/7/13 25,550 25,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,854 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,845 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,238 Nassau County NY TAN 2.000% 9/30/13 15,600 15,641 New York City NY GO 5.000% 8/15/13 2,690 2,695 New York City NY GO 5.000% 8/1/14 (Prere.) 35 37 New York City NY GO 5.000% 8/1/14 25,000 26,200 New York City NY GO 5.750% 8/1/14 (2) 765 768 New York City NY GO 5.000% 8/15/14 12,890 13,532 New York City NY GO 5.000% 9/1/14 16,860 17,733 New York City NY GO 5.000% 8/1/15 7,970 8,343 New York City NY GO 5.000% 8/1/15 10,815 11,783 New York City NY GO 5.000% 8/1/15 26,260 28,610 New York City NY GO 5.000% 8/15/15 17,910 19,541 New York City NY GO 5.000% 9/1/15 21,325 23,305 New York City NY GO 5.000% 2/1/16 1,000 1,101 New York City NY GO 5.000% 3/1/16 2,500 2,761 New York City NY GO 5.000% 3/1/16 10,795 11,920 New York City NY GO 5.000% 4/1/16 3,500 3,876 New York City NY GO 5.000% 8/1/16 7,150 8,004 New York City NY GO 5.000% 8/1/16 5,000 5,597 New York City NY GO 5.000% 8/1/16 16,925 18,945 New York City NY GO 5.000% 8/1/16 1,000 1,119 New York City NY GO 5.000% 8/1/16 1,000 1,119 New York City NY GO 5.000% 8/1/16 27,500 30,783 New York City NY GO 5.000% 8/1/17 13,590 15,543 New York City NY GO 5.000% 8/1/17 8,185 9,361 New York City NY GO 5.000% 8/1/17 9,750 11,151 New York City NY GO 5.000% 8/1/17 13,470 15,406 New York City NY GO 5.000% 8/1/17 3,800 4,346 New York City NY GO 5.000% 8/1/17 6,000 6,862 New York City NY GO 5.000% 10/1/17 5,150 5,918 New York City NY GO 5.000% 10/1/17 2,500 2,873 New York City NY GO 5.000% 8/1/18 13,030 15,153 New York City NY GO 5.000% 8/1/18 25,315 29,440 New York City NY GO 5.000% 8/1/18 6,000 6,978 New York City NY GO 5.000% 8/1/18 5,000 5,815 New York City NY GO 5.000% 8/1/18 7,500 8,722 New York City NY GO 5.000% 8/1/18 6,000 6,978 New York City NY GO 5.000% 8/1/18 4,650 5,408 New York City NY GO 5.000% 8/1/18 3,250 3,780 New York City NY GO 5.000% 10/1/18 7,650 8,914 New York City NY GO 4.000% 8/1/19 12,165 13,560 New York City NY GO 5.000% 8/1/19 7,225 8,461 New York City NY GO 5.000% 8/1/19 20,155 23,602 New York City NY GO 5.000% 8/1/19 15,000 17,566 New York City NY GO 5.000% 8/1/19 8,000 9,368 New York City NY GO 5.000% 8/1/19 15,000 17,566 1 New York City NY GO 0.440% 8/1/21 4,650 4,688 1 New York City NY GO 0.530% 8/1/21 6,350 6,415 New York City NY GO 5.000% 8/1/21 11,985 13,989 New York City NY GO 5.000% 8/1/21 2,000 2,335 1 New York City NY GO 0.610% 8/1/25 5,500 5,572 New York City NY GO VRDO 0.050% 8/7/13 LOC 10,200 10,200 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,087 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,412 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,822 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.080% 8/7/13 3,755 3,755 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.210% 8/7/13 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.050% 8/7/13 LOC 3,900 3,900 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.060% 8/7/13 LOC 18,590 18,590 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,493 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 19,323 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/7/13 23,375 23,375 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,168 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.100% 8/7/13 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 10,160 10,281 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 2,160 2,186 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 2,720 2,879 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 2,890 3,062 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,807 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 24,805 27,947 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 18,680 21,138 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,446 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,837 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,100 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,139 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,099 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,139 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 8,736 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/15/18 11,950 14,013 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,118 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 29,687 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,507 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 10,478 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,663 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.060% 8/1/13 10,925 10,925 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.050% 8/7/13 35,100 35,100 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 6,200 6,156 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,079 New York GO 5.000% 8/1/21 4,000 4,669 2 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.070% 8/7/13 37,250 37,250 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,744 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 8,015 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,313 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,725 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,735 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,522 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,735 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,000 2,313 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,891 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,156 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,065 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,471 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,339 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,000 1,158 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 2,929 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/19 (14)(3) 5,000 5,935 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,769 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.060% 8/7/13 (13) 14,605 14,605 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.070% 8/7/13 (13) 10,980 10,980 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.010% 11/1/19 9,300 9,347 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.610% 11/1/13 4,000 3,999 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.740% 11/1/14 6,320 6,333 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 16,196 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,371 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,863 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,626 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,052 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,134 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 56,021 1 New York Metropolitan Transportation Authority Revenue PUT 0.831% 11/1/16 12,500 12,509 1 New York Metropolitan Transportation Authority Revenue PUT 0.971% 11/1/17 9,000 9,001 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 1,160 1,253 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 2,105 2,378 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 2,180 2,465 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 9,981 2 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.080% 8/7/13 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.050% 8/7/13 LOC 36,945 36,945 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.050% 8/7/13 LOC 36,625 36,625 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 63 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,058 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,521 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,389 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,954 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,828 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,143 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 3,872 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,227 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 10,955 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,212 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,384 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 20,970 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,818 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 26,781 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 4,858 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 13,752 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 5,840 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 8/7/13 26,400 26,400 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,619 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,002 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,730 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,273 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,816 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,488 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 2,908 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,726 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,031 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (15) 1,000 1,141 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 6,830 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 1,690 1,929 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (15) 1,425 1,611 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,483 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 11,986 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,793 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,095 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.040% 8/7/13 LOC 1,600 1,600 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,041 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,094 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,427 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,266 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 11,723 New York State GO 5.000% 3/1/19 12,715 14,983 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.050% 8/7/13 LOC 4,715 4,715 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.050% 8/7/13 LOC 3,200 3,200 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.060% 8/7/13 39,100 39,100 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,384 New York State Thruway Authority Revenue 5.000% 1/1/19 3,700 4,279 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,738 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,223 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 44,514 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,685 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,058 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,379 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 625 728 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 9,827 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 586 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,477 New York State Urban Development Corp. Revenue 5.250% 1/1/17 10,095 11,438 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,386 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 22,791 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 23,287 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,412 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 11,930 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,025 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 29,270 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 12,490 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 29,752 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,673 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 21,221 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,495 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 8/7/13 32,135 32,135 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 8/7/13 52,315 52,315 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 8/7/13 34,100 34,100 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,201 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,129 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,253 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,570 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,563 Suffolk County NY TAN 2.000% 8/14/13 45,000 45,026 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.040% 8/7/13 LOC 10,525 10,525 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,325 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,086 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,403 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,432 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,549 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,240 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,074 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,695 Yonkers NY GO 3.000% 7/1/18 500 520 Yonkers NY GO 3.000% 8/15/18 1,000 1,040 Yonkers NY GO 3.000% 8/15/19 885 910 Yonkers NY GO 3.000% 8/15/20 1,115 1,115 North Carolina (3.2%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,549 Cabarrus NC COP 5.000% 1/1/16 4,555 5,008 Cary NC GO VRDO 0.050% 8/7/13 6,790 6,790 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,168 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,398 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,492 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,111 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.050% 8/7/13 54,000 54,000 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,672 Guilford County NC GO 5.000% 8/1/15 8,250 9,003 Guilford County NC GO 5.000% 8/1/16 5,000 5,635 Guilford County NC GO 5.000% 8/1/17 5,000 5,780 Mecklenburg County NC GO 5.000% 3/1/20 5,000 5,972 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/19 1,000 1,133 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/21 3,200 3,557 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.320% 8/7/13 (4) 10,480 10,480 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.060% 8/1/13 3,300 3,300 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 10,967 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 17,801 2 North Carolina Capital Improvement Revenue TOB VRDO 0.060% 8/7/13 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 5,000 5,098 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 6,000 6,131 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,686 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 21,278 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,697 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,299 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 2,996 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,816 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,060 7,953 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,435 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,183 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,415 3,942 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,868 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 5,737 North Carolina GAN PUT 4.000% 3/1/18 21,000 22,823 North Carolina GO 5.000% 3/1/14 23,160 23,811 North Carolina GO 5.000% 3/1/18 12,000 13,852 North Carolina GO 5.000% 5/1/18 6,750 7,922 North Carolina GO 5.000% 6/1/18 15,100 17,753 North Carolina GO 5.000% 3/1/19 5,200 6,174 North Carolina GO 5.000% 5/1/19 30,000 35,716 North Carolina GO 5.000% 6/1/19 2,000 2,384 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 3,861 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 8,974 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,806 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,451 1 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.800% 12/1/17 2,500 2,500 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,281 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,469 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.060% 8/7/13 LOC 6,910 6,910 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,876 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,628 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,589 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 541 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 22,870 North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 24,250 27,953 Raleigh NC GO 5.000% 12/1/16 2,470 2,813 Raleigh NC GO 5.000% 12/1/16 2,605 2,967 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.060% 8/7/13 14,575 14,575 Wake County NC GO 4.000% 2/1/14 13,000 13,248 Wake County NC GO 5.000% 2/1/19 5,100 6,046 Wake County NC GO 5.000% 2/1/20 4,500 5,369 Wake County NC GO 5.000% 2/1/20 17,845 21,289 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 23,646 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,685 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,094 Ohio (3.9%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,141 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,041 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 10,991 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,095 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,694 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,726 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,299 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,749 2 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.210% 8/7/13 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,441 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,664 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,314 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,861 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,614 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,032 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,708 Cleveland OH Airport System Revenue 5.000% 1/1/20 1,500 1,687 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,400 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,351 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,046 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,606 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,747 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,149 2 Cleveland OH Water Works Revenue TOB VRDO 0.060% 8/7/13 2,900 2,900 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,311 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 7,019 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.060% 8/7/13 3,600 3,600 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.060% 8/7/13 LOC 16,970 16,970 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,550 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,209 Columbus OH GO 5.000% 9/1/13 5,600 5,622 Columbus OH GO 5.000% 9/1/13 10,430 10,472 Columbus OH GO 5.000% 12/15/13 3,000 3,054 Columbus OH GO 5.000% 9/1/16 5,000 5,647 Columbus OH GO 5.000% 6/1/17 7,510 8,637 Columbus OH GO 5.000% 7/1/17 7,245 8,351 Columbus OH GO 5.000% 7/1/17 5,740 6,616 Columbus OH GO 5.000% 6/1/18 8,000 9,389 Columbus OH GO 5.000% 7/1/18 7,280 8,559 Columbus OH GO 5.000% 7/1/18 4,500 5,291 Columbus OH GO 5.000% 6/1/19 3,000 3,565 Columbus OH GO 5.000% 7/1/19 6,690 7,944 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.060% 8/7/13 LOC 11,030 11,030 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,103 Dayton OH City School District GO 5.000% 11/1/20 5,000 5,821 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/21 1,045 1,127 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.050% 8/7/13 3,200 3,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,382 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.050% 8/7/13 8,100 8,100 2 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.070% 8/7/13 2,000 2,000 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,293 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,740 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,323 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.500% 5/15/20 (14) 3,020 3,075 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,522 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,704 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,647 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,532 Kent State University OH Revenue 5.000% 5/1/17 500 563 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,902 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,640 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,640 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,578 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.060% 8/7/13 10,500 10,500 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.090% 8/7/13 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,261 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,077 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,070 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,035 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,575 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) 5.700% 8/1/20 1,850 2,118 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,082 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 12,969 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,026 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 12,406 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,315 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,802 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,114 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,058 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,532 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,230 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,429 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,342 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,651 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,446 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,858 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,857 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,191 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,059 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,463 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 4/1/19 1,395 1,619 Ohio Common Schools GO VRDO 0.050% 8/7/13 2,200 2,200 Ohio GO 5.000% 9/15/14 5,920 6,236 Ohio GO 5.000% 9/15/15 5,000 5,478 Ohio GO 5.000% 9/15/16 10,000 11,285 Ohio GO 5.000% 9/15/17 19,680 22,701 Ohio GO 5.000% 9/15/18 5,000 5,862 Ohio GO 5.000% 9/15/18 10,000 11,724 Ohio GO 5.000% 9/15/19 5,000 5,917 Ohio GO VRDO 0.040% 8/7/13 5,800 5,800 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,502 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 3,947 2 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 2,200 2,200 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 8/1/13 7,700 7,700 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 2,850 2,850 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 4,995 4,995 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 4,845 4,845 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,810 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,370 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,408 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,618 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,032 Ohio Infrastructure Improvement GO VRDO 0.040% 8/7/13 2,100 2,100 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,727 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,063 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,728 Ohio State University General Receipts Revenue 5.000% 12/1/13 5,395 5,482 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 605 615 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 319 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,871 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 404 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,589 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 325 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,472 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,440 1,668 Ohio State University General Receipts Revenue VRDO 0.040% 8/7/13 990 990 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,744 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,500 5,159 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,065 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,551 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.290% 8/7/13 17,850 17,850 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,302 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,161 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 2,001 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,382 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,357 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,485 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 2,953 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,551 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,598 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,837 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,374 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,545 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,801 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,099 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,220 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/19 1,750 1,921 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/20 2,550 2,770 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/21 2,495 2,669 Oklahoma (0.2%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,482 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,172 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,003 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,113 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,035 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,407 1 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.810% 8/8/13 5,590 5,590 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 8,903 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 3,886 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,493 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,559 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,435 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,213 2 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.070% 8/7/13 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 6,240 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,856 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,460 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,966 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,054 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,599 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,092 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,860 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,239 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.080% 8/7/13 6,520 6,520 Oregon GO 5.000% 8/1/18 3,215 3,776 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,898 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,934 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,488 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,484 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,661 Pennsylvania (6.2%) 2 Abington PA School District GO TOB VRDO 0.060% 8/7/13 LOC 10,515 10,515 Allegheny County PA GO 5.000% 11/1/13 3,560 3,601 Allegheny County PA GO 5.000% 11/1/14 2,895 3,051 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 37,914 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 18,915 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 25,633 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,141 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,148 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,640 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,461 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,282 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 16,666 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 14,450 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 774 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 581 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,342 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,905 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,208 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,401 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,205 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,636 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,251 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,738 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 347 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 278 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,168 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,368 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 1,954 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 2,440 2,721 Emmaus PA General Authority Revenue VRDO 0.060% 8/7/13 LOC 1,755 1,755 2 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.070% 8/7/13 5,600 5,600 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,591 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 814 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,370 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,146 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,406 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,529 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,149 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 2,300 2,659 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,733 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,518 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,744 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,646 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,214 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,585 1 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) PUT 1.460% 8/15/20 8,125 8,130 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/7/13 18,100 18,100 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.050% 8/7/13 8,880 8,880 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 10,980 12,079 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,500 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,151 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,379 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.850% 10/1/13 3,700 3,700 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,503 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,226 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,243 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 31,631 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 22,576 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/23 5,000 5,429 Pennsylvania GO 5.000% 2/15/14 6,000 6,156 Pennsylvania GO 5.000% 4/15/14 16,300 16,854 Pennsylvania GO 5.000% 7/1/14 27,300 28,505 Pennsylvania GO 4.000% 7/15/14 15,070 15,619 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 45,762 Pennsylvania GO 5.000% 3/1/15 20,000 21,459 Pennsylvania GO 5.250% 7/1/15 28,630 31,250 Pennsylvania GO 5.000% 2/15/16 12,105 13,430 Pennsylvania GO 5.000% 7/1/16 5,355 6,009 Pennsylvania GO 5.000% 11/1/16 4,700 5,330 Pennsylvania GO 5.000% 7/1/17 4,155 4,775 Pennsylvania GO 5.000% 7/15/17 15,005 17,263 Pennsylvania GO 5.000% 4/1/19 30,390 35,804 Pennsylvania GO 5.000% 5/1/19 5,000 5,898 Pennsylvania GO 5.000% 6/1/19 15,000 17,716 Pennsylvania GO 5.000% 7/1/19 10,000 11,826 Pennsylvania GO 5.000% 7/1/19 9,900 11,707 2 Pennsylvania GO TOB VRDO 0.070% 8/7/13 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,522 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 4,026 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 2,886 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,155 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,321 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 4,445 5,207 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,108 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,056 2 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.070% 8/7/13 7,200 7,200 3 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/17 1,060 1,197 3 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/18 700 799 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.070% 8/7/13 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,081 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,122 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,009 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,349 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,139 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,928 1 Pennsylvania Turnpike Commission Revenue 0.460% 12/1/15 22,000 21,760 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,751 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,399 1 Pennsylvania Turnpike Commission Revenue 0.610% 12/1/16 8,000 7,925 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,014 1 Pennsylvania Turnpike Commission Revenue 0.740% 12/1/18 10,000 9,846 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,725 1 Pennsylvania Turnpike Commission Revenue 1.210% 12/1/19 20,000 20,129 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,464 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,938 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 (ETM) 3,260 3,260 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,114 Philadelphia PA Gas Works Revenue VRDO 0.050% 8/7/13 LOC 9,300 9,300 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 19,000 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,050 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 21,283 Philadelphia PA GO 5.000% 7/15/16 1,120 1,238 Philadelphia PA GO 5.000% 7/15/17 1,000 1,120 Philadelphia PA GO 5.000% 7/15/18 2,000 2,272 Philadelphia PA GO 5.000% 7/15/19 1,410 1,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,506 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 1,996 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,312 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.050% 8/7/13 LOC 21,600 21,600 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,349 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,635 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,291 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/19 (4) 2,500 2,908 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.300% 8/7/13 (4) 70,450 70,450 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.200% 8/7/13 (4) 33,100 33,100 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,680 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,412 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,259 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,521 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,208 Puerto Rico (0.2%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,000 3,124 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,400 3,541 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (10) 1,290 1,357 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 (14) 1,220 1,286 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (10) 1,950 2,069 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 1,005 1,035 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 4,510 4,676 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/18 7,715 8,084 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 6,545 6,894 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 1,575 1,609 Puerto Rico GO 5.500% 7/1/17 4,790 4,957 Puerto Rico GO 5.500% 7/1/19 2,500 2,517 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,256 South Carolina (1.4%) Charleston County SC GO 5.000% 11/1/17 1,045 1,216 Charleston County SC GO 5.000% 11/1/17 6,485 7,544 Charleston County SC GO 5.000% 11/1/18 7,085 8,396 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,346 2 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.070% 8/7/13 24,750 24,750 1 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.806% 1/1/18 8,700 8,727 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,641 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,868 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,358 2 Greenville County SC School District Installment Revenue TOB VRDO 0.140% 8/7/13 7,440 7,440 2 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.090% 8/7/13 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,007 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,534 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,100 16,259 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,870 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,103 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,183 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,585 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,092 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,683 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,119 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 1,941 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,739 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,523 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,266 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 6,999 South Carolina Public Service Authority Revenue 5.250% 1/1/19 (14)(3) 8,255 9,070 2 South Carolina Public Service Authority Revenue TOB VRDO 0.140% 8/7/13 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,726 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,204 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 30,271 2 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.080% 8/7/13 (4) 12,275 12,275 Tennessee (2.5%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,548 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,490 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,805 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.050% 8/7/13 LOC 28,965 28,965 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 50,054 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,474 Memphis TN GO 5.000% 10/1/17 2,500 2,891 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,611 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,422 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,514 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 29,718 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 15,841 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.660% 10/1/17 9,500 9,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,787 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,065 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,054 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 206 Shelby County TN GO 5.000% 4/1/14 800 826 Shelby County TN GO 5.000% 3/1/19 10,275 12,096 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,684 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 8/1/13 (4) 28,500 28,500 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.190% 8/1/13 (4) 56,600 56,600 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/14 4,805 5,007 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 5,823 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,771 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,075 28,216 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,500 10,232 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,705 2,926 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 18,470 20,622 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 12,425 13,677 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 2,725 2,960 Tennessee GO 5.000% 5/1/14 2,825 2,927 Tennessee GO 5.000% 5/1/16 3,200 3,578 Tennessee GO 5.000% 8/1/18 16,000 18,877 Tennessee GO 5.000% 8/1/18 5,185 6,117 Tennessee GO 5.000% 10/1/18 3,730 4,415 Texas (7.9%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 584 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 588 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,169 Austin TX GO 4.250% 9/1/16 2,480 2,743 Austin TX GO 5.000% 9/1/17 3,250 3,754 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,180 Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,420 2,853 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 628 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 271 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,619 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 574 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 658 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,778 Dallas TX GO 5.000% 2/15/16 (ETM) 10 11 Dallas TX GO 5.000% 2/15/16 3,990 4,427 Dallas TX GO 5.000% 2/15/17 (ETM) 25 28 Dallas TX GO 5.000% 2/15/17 8,855 10,076 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,591 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,167 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,486 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/17 1,200 1,367 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,869 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,179 Denton TX Independent School District GO VRDO 0.070% 8/7/13 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,370 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,236 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,610 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,154 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,514 Fort Worth TX GO 5.000% 3/1/18 4,375 5,073 Fort Worth TX GO 5.000% 3/1/19 3,500 4,112 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,748 Frisco TX GO 5.000% 2/15/17 3,000 3,402 Frisco TX GO 5.000% 2/15/18 3,325 3,844 Frisco TX GO 5.000% 2/15/20 4,110 4,815 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,711 3 Grand Parkway Transportation Corp. Texas System Toll Revenue PUT 2.000% 2/15/14 190,550 192,044 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,014 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.100% 8/7/13 8,195 8,195 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.560% 6/1/17 3,865 3,875 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.660% 6/1/18 1,750 1,754 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.760% 6/1/19 2,250 2,260 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.810% 6/1/20 2,000 2,014 1 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.110% 11/15/15 8,000 8,023 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 15,240 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 11,673 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,170 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 783 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 471 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,559 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 507 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,130 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 8,847 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,379 Harris County TX GO 6.000% 8/1/13 (14) 21,795 21,795 Harris County TX GO 5.000% 10/1/15 2,000 2,195 Harris County TX GO 5.000% 10/1/16 4,500 5,090 Harris County TX GO 5.000% 10/1/17 6,775 7,826 Harris County TX GO 5.000% 10/1/18 4,805 5,641 2 Harris County TX GO TOB VRDO 0.070% 8/7/13 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.050% 8/1/13 13,450 13,450 2 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.090% 8/7/13 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,621 1 Harris County TX Toll Road Revenue 0.840% 8/15/18 3,000 3,030 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,113 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,114 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,706 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,986 2 Houston TX Airport System Revenue TOB VRDO 0.070% 8/7/13 13,360 13,360 Houston TX Community College GO 5.000% 2/15/18 2,500 2,890 Houston TX Community College GO 5.000% 2/15/19 870 1,018 Houston TX Community College GO 5.000% 2/15/19 2,860 3,346 2 Houston TX Community College GO TOB VRDO 0.110% 8/7/13 (4) 4,050 4,050 Houston TX GO 5.500% 3/1/16 6,905 7,767 Houston TX GO 5.000% 3/1/19 12,195 14,385 Houston TX GO 5.000% 3/1/19 1,135 1,339 Houston TX GO 5.000% 3/1/19 10,000 11,796 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.590% 11/16/17 10,000 10,002 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,704 Houston TX Independent School District GO 5.000% 2/15/18 1,755 2,040 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,401 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,437 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,715 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,508 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,382 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,105 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 15,628 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 15,886 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,931 1 Houston TX Utility System Revenue PUT 0.660% 8/1/16 41,000 41,018 1 Houston TX Utility System Revenue PUT 0.810% 6/1/17 18,000 17,896 Klein TX Independent School District GO 5.000% 8/1/15 (Prere.) 2,800 3,050 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,240 2 Lone Star College System Texas GO TOB VRDO 0.070% 8/7/13 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 26 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 67 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 9,237 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,440 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,938 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,940 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,214 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,008 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,713 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,001 Lubbock TX Independent School District GO VRDO 0.100% 8/7/13 14,800 14,800 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 8,794 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 858 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/19 1,900 2,188 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,090 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,906 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,694 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,514 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,648 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,649 2 North Texas Tollway Authority System Revenue TOB VRDO 0.070% 8/7/13 (13) 5,800 5,800 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,520 9,520 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,300 14,391 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,743 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 1,998 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 24,369 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 12,829 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,795 8,454 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 5,100 5,668 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,554 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,136 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,359 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,375 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,751 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,604 2 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.070% 8/7/13 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,700 San Antonio TX GO 5.000% 2/1/17 1,300 1,478 San Antonio TX GO 5.000% 8/1/17 1,070 1,232 San Antonio TX GO 5.000% 2/1/18 3,500 4,060 San Antonio TX GO 5.000% 8/1/18 1,000 1,172 San Antonio TX Water Revenue 5.000% 5/15/17 2,160 2,472 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,054 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,252 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,723 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/19 2,225 2,552 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/20 1,845 2,101 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/21 2,400 2,716 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,141 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,455 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,263 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,735 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,288 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,939 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.050% 8/7/13 LOC 25,000 25,000 Texas GO 5.000% 10/1/17 7,500 8,680 Texas GO 5.000% 10/1/18 7,500 8,829 Texas GO TOB VRDO 0.060% 8/1/13 14,500 14,500 2 Texas GO TOB VRDO 0.060% 8/7/13 15,000 15,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,015 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 90 98 1 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.530% 9/15/17 7,395 7,358 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 65,255 71,373 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/18 100 112 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,484 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 6,535 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 3,750 4,117 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,028 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,518 Texas Tech University System Financing System Revenue 3.000% 2/15/14 5,000 5,076 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,283 Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,434 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,578 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,574 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 5,884 Texas TRAN 2.500% 8/30/13 60,000 60,116 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.070% 8/7/13 20,410 20,410 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.070% 8/7/13 1,000 1,000 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 28,291 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,107 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,022 2 Texas University System Revenue Financing System Revenue TOB VRDO 0.070% 8/7/13 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,116 University of North Texas Revenue 5.000% 4/15/18 1,000 1,160 University of North Texas Revenue 5.000% 4/15/20 2,505 2,934 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,448 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,391 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,864 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 28,999 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,653 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,323 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,004 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 5,945 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,005 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 4,938 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,219 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 18,910 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,488 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,438 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,312 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 3,998 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.050% 8/1/13 3,800 3,800 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,909 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,968 Utah GO 5.000% 7/1/17 6,125 7,068 Utah GO 5.000% 7/1/17 10,000 11,539 Utah GO 5.000% 7/1/18 19,000 22,388 Utah GO 5.000% 7/1/18 3,000 3,535 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,350 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,708 Virginia (2.2%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,139 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,816 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 4,907 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 12,757 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 12,947 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 22,220 Loudoun County VA GO 5.000% 12/1/18 3,435 4,077 Norfolk VA GO 5.000% 3/1/15 5,910 6,340 Norfolk VA GO 5.000% 3/1/16 4,000 4,443 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,727 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,663 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,475 University of Virginia Revenue 5.000% 9/1/17 1,275 1,477 University of Virginia Revenue 5.000% 6/1/20 500 598 University of Virginia Revenue 5.000% 6/1/21 2,660 3,176 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,803 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,526 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,076 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 7,764 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,383 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,423 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 11,109 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,148 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,226 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,104 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,015 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,624 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 564 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 5,070 5,778 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,436 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,429 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,800 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,462 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,044 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,052 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,887 Virginia GO 5.000% 6/1/14 8,750 9,102 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,487 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,444 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,088 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,000 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,386 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 7,655 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 3,998 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,152 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,635 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 16,350 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,535 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,766 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 35,993 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 19,512 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,183 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/18 5,360 6,319 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/19 3,500 4,171 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,540 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,368 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 6,903 Washington (2.7%) 2 Bellevue WA GO TOB VRDO 0.060% 8/7/13 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,600 Central Washington University System Revenue 5.000% 5/1/17 1,860 2,105 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,258 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,376 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,487 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,596 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,073 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,518 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,179 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 26,915 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 22,962 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 2,888 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 2,871 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,025 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/18 1,400 1,629 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/20 1,000 1,168 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,162 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,559 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,875 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,051 Tacoma WA Electric System Revenue 5.000% 1/1/14 (ETM) 8,790 8,964 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 16,930 17,264 University of Washington Revenue 5.000% 4/1/17 6,880 7,861 University of Washington Revenue 5.000% 4/1/18 7,225 8,403 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 11,807 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,557 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,958 16,253 Washington GO 5.000% 1/1/14 19,395 19,783 Washington GO 5.000% 2/1/14 11,105 11,372 Washington GO 5.000% 7/1/15 (2) 2,400 2,607 Washington GO 5.700% 10/1/15 3,975 4,172 Washington GO 5.000% 1/1/16 5,285 5,838 Washington GO 5.000% 1/1/16 20,000 22,093 Washington GO 5.000% 2/1/16 13,040 14,442 Washington GO 5.000% 2/1/16 3,995 4,425 Washington GO 5.000% 7/1/17 5,000 5,740 Washington GO 5.000% 8/1/17 11,175 12,857 Washington GO 5.000% 7/1/18 21,220 24,794 Washington GO 5.000% 7/1/18 24,315 28,410 Washington GO 5.000% 7/1/18 15,000 17,526 Washington GO 5.000% 7/1/19 19,770 23,342 Washington GO 5.000% 7/1/19 14,580 17,215 2 Washington GO TOB VRDO 0.060% 8/7/13 LOC 4,830 4,830 2 Washington GO TOB VRDO 0.070% 8/7/13 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,690 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,757 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,219 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,411 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,451 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,552 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 805 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,153 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,133 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,668 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 9,739 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,802 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,022 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,386 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,298 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,882 West Virginia University Revenue 5.000% 10/1/18 1,300 1,513 1 West Virginia University Revenue PUT 0.710% 10/1/14 10,000 10,007 Wisconsin (1.5%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,524 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,889 Milwaukee WI GO 5.000% 5/1/18 11,655 13,532 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 850 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 745 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,321 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,181 Wisconsin GO 5.000% 5/1/16 13,870 15,488 Wisconsin GO 5.000% 5/1/16 10,530 11,758 Wisconsin GO 5.000% 5/1/16 (14) 11,240 11,636 Wisconsin GO 5.000% 5/1/17 8,100 9,260 Wisconsin GO 5.000% 5/1/17 6,000 6,859 Wisconsin GO 5.000% 11/1/17 4,500 5,209 Wisconsin GO 5.000% 11/1/18 11,000 12,932 Wisconsin GO 5.000% 5/1/19 12,955 15,259 Wisconsin GO 5.000% 5/1/19 5,000 5,889 Wisconsin GO 5.000% 11/1/19 3,100 3,676 Wisconsin GO 5.000% 11/1/20 7,400 8,760 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,076 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/20 33,465 38,314 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,598 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,205 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,275 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,616 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,118 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,305 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,076 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,437 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.080% 8/7/13 LOC 11,000 11,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,093 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,144 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,633 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,062 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,210 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,154 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 832 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,159 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,321 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,339 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,281 Total Tax-Exempt Municipal Bonds (Cost $17,220,345) Shares Temporary Cash Investment (1.5%) Money Market Fund (1.5%) 5 Vanguard Municipal Cash Management Fund (Cost $261,518) 0.070% 261,518,365 261,518 Total Investments (100.5%) (Cost $17,481,863) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, the aggregate value of these securities was $1,254,898,000, representing 7.1% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2013. 4 Securities with a value of $901,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Limited-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Limited-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 17,477,301 — Temporary Cash Investments 261,518 — — Futures Contracts—Assets 1 64 — — Total 261,582 17,477,301 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund may use futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange; monitors the financial strength of its clearing brokers and clearinghouse; and has entered into clearing agreements with it clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Limited-Term Tax-Exempt Fund At July 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note September 2013 (10) (1,264) 6 2-Year U.S. Treasury Note September 2013 2,035 448,336 1,014 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At July 31, 2013, the cost of investment securities for tax purposes was $17,491,416,000. Net unrealized appreciation of investment securities for tax purposes was $247,403,000, consisting of unrealized gains of $311,280,000 on securities that had risen in value since their purchase and $63,877,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Alabama (0.8%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 9,225 9,551 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.100% 8/7/13 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,051 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.070% 8/7/13 12,750 12,750 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.530% 8/1/13 18,640 18,640 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 11/15/13 23,530 23,530 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 12/1/13 9,200 9,200 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,236 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,699 Alaska (0.6%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.060% 8/7/13 45,985 45,985 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,224 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,055 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,361 North Slope Borough AK GO 2.500% 6/30/14 3,400 3,470 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,935 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,187 Arizona (1.3%) Arizona COP 2.000% 10/1/14 430 437 Arizona COP 2.000% 10/1/15 400 408 Arizona COP 4.000% 10/1/15 1,700 1,806 Arizona COP 3.000% 10/1/16 315 330 Arizona COP 5.000% 10/1/16 750 832 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 4.000% 2/1/17 2,000 2,144 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/18 1,000 1,122 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,460 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.060% 8/7/13 LOC 8,505 8,505 2 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.910% 2/5/20 12,500 12,755 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,274 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,114 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.070% 8/7/13 LOC 9,000 9,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.090% 8/7/13 5,440 5,440 Maricopa County AZ Unified School District GO 2.000% 7/1/15 6,250 6,426 1 Mesa AZ Utility System Revenue TOB VRDO 0.070% 8/7/13 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.070% 8/7/13 (4) 7,500 7,500 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 7,500 7,822 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.090% 8/7/13 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.140% 8/7/13 4,000 4,000 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/15 4,250 4,613 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/16 2,325 2,601 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 4,250 4,855 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.060% 8/7/13 4,500 4,500 Pima County AZ Sewer Revenue 3.000% 7/1/14 1,000 1,024 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,551 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,355 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,233 Pima County AZ Sewer Revenue 4.000% 7/1/17 2,000 2,206 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.070% 8/7/13 18,910 18,910 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 3.000% 10/1/13 780 783 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,222 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,905 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,366 California (8.0%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.984% 8/1/17 15,000 15,013 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 6,911 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,040 9,912 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 8/7/13 1,100 1,100 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 15,536 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 14,858 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,171 California Economic Recovery GO 5.250% 7/1/14 (14) 10,700 11,194 California GO 4.000% 11/1/14 2,650 2,775 California GO 5.000% 11/1/15 1,600 1,758 California GO 5.000% 9/1/16 8,000 9,019 California GO 5.000% 9/1/16 1,465 1,651 California GO 5.000% 10/1/16 12,070 13,641 California GO 5.000% 9/1/17 4,250 4,903 California GO 5.000% 10/1/17 35,000 40,455 California GO 5.000% 4/1/18 20,385 23,749 1 California GO TOB VRDO 0.240% 8/7/13 (4) 10,000 10,000 1 California GO TOB VRDO 0.260% 8/7/13 (4) 15,925 15,925 California GO VRDO 0.050% 8/7/13 LOC 25,000 25,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 18,438 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 3.000% 8/15/13 2,000 2,002 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,557 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,177 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,365 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.860% 7/1/17 5,200 5,254 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/16 1,005 1,128 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 938 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,025 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,678 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,143 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,059 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 9,000 10,189 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,088 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/13 21,185 21,185 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 8/7/13 20,885 20,885 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.060% 8/1/13 (ETM) 25,700 25,700 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,559 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.560% 4/1/14 34,200 34,280 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,899 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,245 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.850% 10/1/13 11,850 11,850 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,094 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.700% 2/3/14 4,000 3,978 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,147 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,348 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 7,965 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,331 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,686 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,891 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,314 California Public Works Board Lease Revenue (Department of Public Health) 3.000% 11/1/14 2,000 2,067 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,682 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/17 5,000 5,504 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/18 5,000 5,555 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,692 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,734 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,233 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,211 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,780 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,355 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,710 3,070 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,153 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 6,500 6,519 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 3,045 3,065 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.450% 8/2/13 (4) 14,400 14,400 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.650% 8/2/13 (4) 10,000 10,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,250 10,576 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,652 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 5,974 1 California Statewide Communities Development Authority Revenue (St. Joseph's Health System) TOB VRDO 0.240% 8/7/13 (4) 20,000 20,000 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,693 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/14 1,000 1,046 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/16 1,220 1,332 3 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 643 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.501% 12/15/15 14,000 14,042 1 Desert CA Community College District GO TOB VRDO 0.080% 8/7/13 14,340 14,340 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,632 Irvine CA Reassessment District No. 13-1 Improvement Revenue 2.000% 9/2/15 1,560 1,573 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/16 1,065 1,129 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/18 1,050 1,153 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,000 9,662 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 9,104 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.060% 8/7/13 LOC 16,465 16,465 Los Angeles CA GO 5.000% 9/1/18 22,900 26,902 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,445 1 Los Angeles CA Unified School District GO TOB VRDO 0.070% 8/7/13 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,268 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 14,990 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,772 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,849 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 14,725 14,821 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 8,500 8,563 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.070% 8/7/13 29,800 29,800 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,043 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,083 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,456 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,202 Monterey Peninsula CA Unified School District BAN 2.500% 11/1/15 4,250 4,387 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,035 1 Peralta CA Community College District Revenue TOB VRDO 0.120% 8/7/13 (4) 7,715 7,715 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,701 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,767 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,174 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,166 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 581 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 625 3 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/14 2,815 2,954 3 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,635 2,875 San Bernardino CA City Unified School District GO 4.000% 8/1/16 1,250 1,354 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,000 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,338 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,188 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,228 San Diego CA Unified School District GO 0.500% 7/1/15 13,100 13,090 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,495 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.060% 8/7/13 4,000 4,000 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,398 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,535 4,896 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,514 Colorado (2.7%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,336 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,159 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,024 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 855 867 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 6,635 6,727 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 4.000% 11/12/15 3,100 3,331 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.080% 8/7/13 10,000 10,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.060% 8/7/13 30,300 30,300 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,055 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,737 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,460 8,471 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,576 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 8,778 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,062 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,710 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 8/7/13 10,000 10,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 8/7/13 26,500 26,500 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 22,878 Denver CO City & County Airport Revenue 0.740% 8/1/13 (12) 24,200 24,200 Denver CO City & County Airport Revenue 0.800% 8/2/13 (12) 22,275 22,275 Denver CO City & County Airport Revenue 0.710% 8/6/13 (12) 24,400 24,400 Denver CO City & County Airport Revenue 0.730% 8/7/13 (12) 23,500 23,500 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,083 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 14,755 14,814 2 E-470 Public Highway Authority Colorado Revenue PUT 2.780% 9/1/14 17,065 17,121 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,557 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,508 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,357 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,250 5,565 1 University of Colorado Enterprise System Revenue TOB VRDO 0.410% 8/7/13 LOC 7,860 7,860 Connecticut (2.0%) Connecticut GO 5.000% 3/1/14 (Prere.) 3,000 3,083 2 Connecticut GO 0.360% 5/15/14 2,000 1,998 2 Connecticut GO 0.290% 9/15/14 4,375 4,376 Connecticut GO 5.000% 12/1/14 (14) 24,610 25,606 Connecticut GO 3.000% 1/1/15 1,200 1,203 Connecticut GO 5.000% 1/1/15 3,400 3,622 2 Connecticut GO 0.460% 4/15/15 6,250 6,263 2 Connecticut GO 0.560% 5/15/15 35,400 35,363 Connecticut GO 5.000% 12/1/15 (14) 29,600 30,772 2 Connecticut GO 0.590% 4/15/16 5,000 5,027 2 Connecticut GO 0.710% 5/15/16 21,700 21,703 2 Connecticut GO 0.710% 5/15/16 8,300 8,301 2 Connecticut GO 0.490% 9/15/16 3,000 3,001 Connecticut GO 5.000% 12/1/16 5,000 5,668 2 Connecticut GO 0.740% 4/15/17 4,000 4,019 3 Connecticut GO 5.000% 7/15/17 5,000 5,740 2 Connecticut GO 0.580% 9/15/17 1,750 1,756 2 Connecticut GO 0.830% 9/15/18 3,000 3,007 2 Connecticut GO PUT 0.710% 9/15/17 5,465 5,467 2 Connecticut GO PUT 1.410% 3/1/18 17,500 17,993 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,135 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,265 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.060% 8/1/13 7,740 7,740 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/15 1,000 1,100 Delaware (0.1%) University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,668 District of Columbia (0.9%) 1 District of Columbia GO TOB VRDO 0.140% 8/7/13 (4) 20,715 20,715 2 District of Columbia Income Tax Revenue 0.360% 12/1/13 15,000 15,007 2 District of Columbia Income Tax Revenue 0.410% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,061 District of Columbia Revenue (Washington Drama Society) VRDO 0.060% 8/7/13 LOC 17,025 17,025 District of Columbia TRAN 2.000% 9/30/13 25,000 25,077 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.540% 6/1/15 7,390 7,395 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.640% 6/1/16 6,000 6,000 Florida (7.0%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,257 Broward County FL Airport System Revenue 5.000% 10/1/17 1,050 1,197 Broward County FL Airport System Revenue 5.000% 10/1/18 700 808 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,342 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,056 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,211 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,610 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,019 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 20,823 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,202 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,101 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,255 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 41,615 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 7,597 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,426 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,030 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 4,250 4,292 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,201 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 13,071 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 18,683 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,031 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,268 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 9,606 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 9,788 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,999 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,235 Florida Department of Management Services COP 5.000% 8/1/13 6,595 6,595 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,547 1 Florida Education System University System Improvement Revenue TOB VRDO 0.080% 8/7/13 5,390 5,390 Florida GO 4.000% 7/1/15 1,000 1,067 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 22,125 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,510 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,815 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,129 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 2,500 2,532 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.070% 8/7/13 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,014 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,115 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.125% 11/15/17 1,975 2,203 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.070% 8/7/13 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,015 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,026 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,207 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 3.000% 10/1/14 700 720 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 4.000% 10/1/15 375 400 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,008 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,199 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,267 Jacksonville FL Capital Project Revenue VRDO 0.060% 8/7/13 LOC 30,500 30,500 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,217 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 8/7/13 7,115 7,115 3 Jacksonville FL Electric Authority Water & Sewer Revenue 4.000% 10/1/17 1,500 1,663 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.060% 8/7/13 13,000 13,000 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,054 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,006 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,300 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,845 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,134 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,063 2 Lakeland FL Energy System Revenue 0.810% 10/1/17 10,000 9,939 Lee County FL Non-Ad Valorem Revenue 3.000% 10/1/14 700 721 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 908 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,086 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,388 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,540 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,053 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 3.000% 11/15/14 600 615 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 1,965 2,114 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,205 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.140% 8/7/13 5,250 5,250 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.070% 8/7/13 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.140% 8/7/13 10,140 10,140 3 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/17 400 446 3 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 4.000% 8/1/18 505 544 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) VRDO 0.050% 8/7/13 LOC 16,550 16,550 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,291 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,783 1 Miami-Dade County FL School Board COP TOB PUT 0.610% 8/8/13 LOC 17,365 17,365 1 Miami-Dade County FL School Board COP TOB PUT 0.610% 8/8/13 LOC 17,365 17,365 1 Miami-Dade County FL School Board COP TOB PUT 0.700% 8/8/13 LOC 13,120 13,120 1 Miami-Dade County FL School Board COP TOB PUT 0.700% 9/19/13 LOC 27,245 27,245 1 Miami-Dade County FL School Board COP TOB VRDO 0.160% 8/7/13 (12) 26,000 26,000 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.060% 8/7/13 (4) 32,570 32,570 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.080% 8/7/13 (12) 7,450 7,450 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.110% 8/7/13 (4) 7,935 7,935 Okeechobee County FL Solid Waste Disposal Revenue(Waste Management Inc./Okeechobee Landfill Project) PUT 2.250% 7/1/16 2,470 2,470 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,100 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 1,908 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 507 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 522 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.070% 8/7/13 LOC 26,100 26,100 Orange County FL School Board COP 5.000% 8/1/13 700 700 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,186 Orange County FL School Board COP 5.000% 8/1/15 2,700 2,928 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 7,763 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,157 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,520 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,520 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,222 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,246 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/17 2,095 2,242 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,682 1 Palm Beach County FL School Board COP TOB VRDO 0.110% 8/7/13 2,200 2,200 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/17 785 894 1 South Florida Water Management District COP TOB VRDO 0.080% 8/7/13 9,800 9,800 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.070% 8/7/13 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.090% 8/7/13 8,850 8,850 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 9,442 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.060% 8/7/13 LOC 2,700 2,700 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,739 1 Tallahassee FL Energy System Revenue TOB VRDO 0.100% 8/7/13 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,208 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 887 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,052 Tampa FL Hospital Revenue 3.000% 7/1/14 600 614 Tampa FL Hospital Revenue 4.000% 7/1/15 400 421 Tampa FL Hospital Revenue 5.000% 7/1/16 700 770 Tampa FL Hospital Revenue 4.000% 7/1/17 1,525 1,646 Georgia (1.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,598 Atlanta GA Airport Revenue 4.000% 1/1/15 500 525 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,100 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,149 Atlanta GA Airport Revenue 5.000% 1/1/18 500 575 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,542 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,501 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 6,500 6,501 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,515 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,503 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,002 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,008 Carroll County GA School District GO 4.000% 4/1/15 3,000 3,176 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/14 800 814 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 363 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,127 Dalton GA Development Authority Revenue (Hamilton Health Care System) 2.000% 8/15/13 1,085 1,086 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/15 750 798 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/16 1,370 1,486 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/17 1,500 1,705 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,071 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,147 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/15/15 2,500 2,508 Georgia GO 5.000% 9/1/14 4,000 4,208 Georgia GO 4.750% 11/1/15 8,035 8,807 Georgia GO 5.000% 7/1/16 1,195 1,297 Georgia Municipal Electric Power Authority Revenue 4.000% 1/1/14 1,200 1,219 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/15 1,500 1,595 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,373 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 2,053 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,094 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,605 Georgia Road & Tollway Authority Revenue 5.000% 3/1/16 5,000 5,559 Henry County GA School District GO 3.000% 12/1/13 1,500 1,514 Henry County GA School District GO 4.000% 12/1/14 2,500 2,624 Henry County GA School District GO 4.000% 12/1/15 4,000 4,318 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 9/15/13 40 40 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,550 14,283 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,118 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 5,085 5,520 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.050% 8/7/13 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,512 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,491 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 1,953 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 1,145 1,167 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,127 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,296 Hawaii (0.5%) Hawaii GO 3.000% 12/1/13 6,000 6,056 Hawaii GO 5.000% 12/1/13 10,000 10,160 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,087 Hawaii GO 5.000% 6/1/14 1,730 1,799 Hawaii GO 5.000% 2/1/15 3,600 3,850 Hawaii GO 5.000% 2/1/16 4,000 4,431 Hawaii GO 5.000% 7/1/16 (2) 23,095 24,973 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Halekauwila Place) 0.700% 12/1/15 6,000 5,998 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,347 Idaho (0.3%) Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,243 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 34,161 Illinois (5.6%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,165 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,160 Chicago IL Board of Education GO 5.000% 12/1/17 (4) 3,000 3,370 2 Chicago IL Board of Education GO PUT 0.717% 6/1/16 27,500 27,505 1 Chicago IL Board of Education GO TOB PUT 0.700% 8/22/13 LOC 76,500 76,500 1 Chicago IL Board of Education GO TOB VRDO 0.510% 8/7/13 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 2,715 2,861 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,678 1 Chicago IL GO TOB VRDO 0.310% 8/7/13 14,255 14,255 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,538 Chicago IL O'Hare International Airport Revenue 4.000% 1/1/15 1,000 1,043 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/16 3,000 3,272 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.180% 8/7/13 (4) 7,495 7,495 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.210% 8/7/13 (4) 21,645 21,645 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.210% 8/7/13 (12) 27,185 27,185 Chicago IL Water Revenue 5.000% 11/1/18 675 783 1 Chicago IL Water Revenue TOB VRDO 0.510% 8/7/13 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.510% 8/7/13 7,745 7,745 Illinois Development Finance Authority Revenue (DePaul University) 5.250% 10/1/14 (Prere.) 2,000 2,115 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.060% 8/7/13 LOC 8,100 8,100 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 6,080 6,174 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,675 2,769 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,000 5,629 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.070% 8/7/13 9,000 9,000 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/14 1,000 1,021 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 963 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,566 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 4,500 5,021 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,451 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,081 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,274 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,258 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.050% 8/7/13 LOC 21,000 21,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.070% 8/7/13 LOC 3,830 3,830 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.060% 8/7/13 LOC 27,615 27,615 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,256 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.060% 8/7/13 9,435 9,435 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.410% 8/7/13 (4) 69,400 69,400 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,339 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,708 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 1,962 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,626 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 548 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 780 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.070% 8/7/13 2,960 2,960 Illinois GO 5.000% 1/1/16 25,945 28,079 Illinois GO 5.000% 8/1/18 22,160 24,765 Illinois GO 5.000% 7/1/19 4,725 5,271 Illinois GO 5.000% 8/1/19 15,000 16,736 1 Illinois GO TOB VRDO 0.560% 8/7/13 3,750 3,750 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,080 4,210 Illinois Regional Transportation Authority Revenue PUT 0.600% 6/1/14 27,200 27,200 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,638 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,151 3 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,471 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.070% 8/7/13 10,665 10,665 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/13 6,000 6,107 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 12,497 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,576 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 7,717 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 7,265 7,877 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 2,969 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,310 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 10,000 11,279 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,459 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 18,000 18,636 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,359 Indiana (1.5%) Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.420% 9/3/13 4,000 3,996 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,493 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 578 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,285 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,577 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,012 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,885 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 543 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 4.000% 3/1/15 250 260 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/16 500 541 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/17 1,000 1,099 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.060% 8/1/13 2,400 2,400 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.060% 8/1/13 1,900 1,900 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,145 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 7,605 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 18,995 19,228 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,153 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 16,475 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,051 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,005 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 9,993 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 880 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,408 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (Waterworks Project) TOB VRDO 0.260% 8/7/13 17,060 17,060 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,158 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/14 3,130 3,214 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/15 3,190 3,308 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,409 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,504 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,599 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 36,520 37,208 Iowa (0.1%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 3,877 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,544 Kansas (0.3%) 2 Kansas Department of Transportation Highway Revenue 0.290% 9/1/14 10,590 10,588 Kansas Department of Transportation Highway Revenue VRDO 0.050% 8/7/13 7,500 7,500 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,010 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,624 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,240 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 (ETM) 225 227 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 (ETM) 2,000 2,028 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 (ETM) 200 210 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,000 2,122 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,060 2,186 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 (ETM) 355 387 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 750 850 Kentucky (0.3%) 3 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/17 1,500 1,708 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.060% 8/7/13 LOC 3,900 3,900 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 1,000 1,055 Kentucky Property & Building Commission Revenue 5.000% 10/1/14 1,000 1,052 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 3,997 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,387 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,402 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,441 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,865 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,019 Russell KY Revenue (Bon Secours Health System) 4.000% 11/1/15 300 317 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,051 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,072 Louisiana (0.9%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.607% 5/1/17 41,750 41,777 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.060% 8/7/13 10,790 10,790 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 2,978 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,396 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,611 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,012 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,545 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,096 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.180% 8/7/13 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,159 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,309 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,507 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/18 9,000 10,214 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,856 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.070% 8/7/13 LOC 5,175 5,175 Maryland (1.3%) Anne Arundel County MD GO 5.000% 4/1/17 6,960 7,952 Anne Arundel County MD GO 5.000% 4/1/18 6,960 8,126 Baltimore County MD GO 4.000% 2/1/15 2,900 3,059 Maryland GO 5.000% 7/15/14 1,000 1,046 Maryland GO 5.000% 3/15/15 1,430 1,538 Maryland GO 5.000% 8/1/15 1,455 1,588 Maryland GO 5.250% 8/15/15 4,250 4,666 Maryland GO 5.000% 8/1/16 27,680 31,195 Maryland GO 5.000% 11/1/18 10,400 12,331 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/14 400 410 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 1,045 1,090 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 449 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 549 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,158 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.961% 11/15/17 12,070 12,000 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.711% 5/15/18 5,500 5,356 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.730% 5/15/18 8,625 8,408 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 3.000% 8/15/13 1,000 1,001 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 1,000 1,046 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 7,688 Montgomery County MD GO 5.000% 11/1/15 2,725 3,002 Prince Georges County MD GO 5.000% 9/15/15 1,100 1,206 Prince Georges County MD GO 5.000% 3/1/18 5,280 6,174 Washington Suburban Sanitation District Maryland GO VRDO 0.060% 8/7/13 27,900 27,900 Massachusetts (3.7%) Boston MA GO 5.000% 2/1/18 7,965 9,296 Boston MA GO 5.000% 8/1/18 4,045 4,772 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.190% 8/1/13 25,525 25,525 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.290% 8/7/13 30,083 30,083 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.060% 8/7/13 6,900 6,900 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/15 7,500 7,971 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/13 555 558 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 531 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,205 1,335 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 7,000 7,202 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,572 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.610% 9/30/16 7,500 7,456 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 21,750 22,554 1 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.060% 8/7/13 1,000 1,000 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 9,925 10,906 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,304 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.070% 8/7/13 LOC 4,765 4,765 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.560% 7/1/14 14,350 14,363 2 Massachusetts GO 0.540% 2/1/14 15,000 15,000 2 Massachusetts GO 0.590% 2/1/14 15,250 15,250 2 Massachusetts GO 0.440% 9/1/14 19,550 19,593 Massachusetts GO 5.000% 1/1/15 4,000 4,263 2 Massachusetts GO 0.460% 2/1/15 7,500 7,482 2 Massachusetts GO 0.720% 2/1/15 8,300 8,300 2 Massachusetts GO 0.510% 9/1/15 31,500 31,520 Massachusetts GO 5.000% 10/1/15 2,980 3,269 2 Massachusetts GO 0.400% 1/1/17 10,350 10,354 2 Massachusetts GO 0.420% 2/1/17 10,285 10,296 2 Massachusetts GO 0.490% 1/1/18 5,000 5,002 1 Massachusetts GO TOB VRDO 0.060% 8/1/13 4,400 4,400 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 9,431 9,524 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 9,680 9,799 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,061 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.620% 8/1/13 (4) 1,500 1,500 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.710% 8/2/13 (4) 12,400 12,400 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.700% 8/7/13 (4) 20,200 20,200 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.070% 8/7/13 4,900 4,900 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.050% 8/7/13 8,600 8,600 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.060% 8/7/13 23,000 23,000 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 1,000 1,091 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,665 4,000 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,000 2,183 Massachusetts School Building Authority (Prere.)(Pre Dedicated Sales Tax Revenue 5.000% 8/15/15 re.) 7,370 8,044 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,569 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.070% 8/7/13 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.410% 8/7/13 (4)LOC 19,630 19,630 Michigan (3.3%) 1 Detroit City School District GO TOB VRDO 1.010% 8/7/13 (4) 10,240 10,240 1 Detroit City School District GO TOB VRDO 1.010% 8/7/13 (4) 8,000 8,000 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/14 500 519 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,330 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,381 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 667 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,012 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,052 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 4,325 4,636 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 9,747 Michigan Building Authority Revenue 3.000% 10/15/14 12,405 12,744 Michigan Building Authority Revenue 5.000% 10/15/15 10,000 10,865 Michigan Building Authority Revenue 5.000% 10/15/16 12,250 13,599 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 585 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 17,015 19,909 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/18 3,640 4,259 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 36,235 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/15 13,000 14,125 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,427 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 10,275 12,000 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 25,779 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.050% 8/7/13 LOC 5,515 5,515 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,279 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 8/1/14 2,980 3,031 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,013 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 7,771 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,061 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,009 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,552 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,131 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,499 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,654 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,369 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.050% 8/7/13 LOC 17,130 17,130 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,024 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,011 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,490 Michigan State University Board of Trustees General Revenue VRDO 0.050% 8/7/13 43,725 43,725 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,190 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.060% 8/7/13 LOC 9,460 9,460 Oakland University of Michigan Revenue VRDO 0.060% 8/7/13 LOC 11,490 11,490 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,675 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,391 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,362 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.190% 8/7/13 (4) 5,000 5,000 2 Saline MI Area Schools GO PUT 0.610% 11/1/15 7,365 7,410 University of Michigan Revenue 4.000% 4/1/15 9,600 10,175 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,561 Minnesota (0.7%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,622 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.230% 8/1/13 (4) 24,800 24,800 Minnesota GO 5.000% 10/1/15 8,250 9,060 Minnesota GO 5.000% 11/1/15 2,050 2,258 Minnesota GO 5.000% 8/1/16 4,550 5,122 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 8/7/13 8,525 8,525 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 11,996 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 12,820 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,035 Mississippi (0.2%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,029 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 4,915 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,788 2 Mississippi GO 0.590% 9/1/17 5,680 5,684 1 Mississippi GO TOB VRDO 0.060% 8/7/13 3,680 3,680 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/14 1,500 1,523 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/15 1,250 1,313 Missouri (0.2%) Bi-State Development Agency of the Missouri- Illinois Metropolitan District Mass Transit Sales Tax Revenue VRDO 0.060% 8/7/13 LOC 7,400 7,400 Kansas City MO Airport Revenue 4.000% 9/1/15 1,500 1,601 Kansas City MO Airport Revenue 5.000% 9/1/16 900 1,005 Kansas City MO Airport Revenue 5.000% 9/1/17 1,250 1,418 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 3,959 Missouri GO 5.000% 10/1/15 2,500 2,745 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,015 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 4.000% 7/1/15 900 952 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/16 1,000 1,109 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 2,000 2,038 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 1,982 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,452 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,251 Nebraska (0.2%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.160% 8/7/13 (13) 10,060 10,060 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/16 500 540 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/17 500 544 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 611 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 573 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,082 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,147 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,540 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,266 Nevada (0.4%) 1 Clark County NV GO TOB VRDO 0.070% 8/7/13 14,595 14,595 1 Clark County NV Water Reclamation District GO TOB VRDO 0.070% 8/7/13 14,800 14,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 260 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 540 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.090% 8/7/13 4,690 4,690 1 Nevada System of Higher Education University Revenue TOB VRDO 0.080% 8/7/13 7,465 7,465 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.040% 8/7/13 LOC 5,400 5,400 New Hampshire (0.2%) New Hampshire GO 5.000% 8/15/14 2,500 2,620 New Hampshire GO 5.000% 2/15/15 1,285 1,373 New Hampshire GO 5.000% 8/15/15 5,000 5,440 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.060% 8/7/13 — 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.120% 8/7/13 15,645 15,645 New Jersey (3.9%) Bergen County NJ GO 3.000% 9/1/15 2,165 2,278 Bergen County NJ GO 4.000% 9/1/16 1,875 2,056 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,162 Middlesex County NJ COP 5.500% 10/15/14 1,235 1,311 Middlesex County NJ COP 5.500% 10/15/15 1,305 1,443 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,190 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,285 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 11,920 New Jersey COP 5.000% 6/15/14 5,120 5,320 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,529 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,659 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 13,500 14,765 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,524 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,597 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.640% 2/1/15 9,000 9,026 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 8,820 9,498 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,091 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,454 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.760% 2/1/16 11,880 12,155 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,599 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,415 6,109 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.960% 2/1/17 14,000 14,025 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,710 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 (ETM) 8,200 8,343 1,2 New Jersey GO 0.386% 8/1/13 100,000 100,004 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 7,880 8,550 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,079 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,145 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,197 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,233 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/17 1,305 1,405 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,573 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,539 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,724 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 5,818 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,228 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,413 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.310% 8/7/13 10,700 10,700 New Jersey Turnpike Authority Revenue 5.000% 1/1/15 (Prere.) 13,500 14,384 2 New Jersey Turnpike Authority Revenue 0.540% 1/1/17 30,000 30,017 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 2,500 2,504 1,2 New Jersey Turnpike Authority Revenue PUT 0.810% 12/22/14 20,000 20,036 2 New Jersey Turnpike Authority Revenue PUT 0.590% 1/1/16 20,000 20,010 2 New Jersey Turnpike Authority Revenue PUT 0.680% 1/1/17 20,000 20,017 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.260% 8/7/13 (4) 6,500 6,500 1 Rutgers State University New Jersey Revenue TOB VRDO 0.070% 8/7/13 14,800 14,800 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/14 2,500 2,577 New Mexico (0.9%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,464 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,710 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,094 New Mexico GO 5.000% 3/1/14 9,405 9,670 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.050% 8/7/13 12,585 12,585 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.060% 8/7/13 26,150 26,150 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,915 6,430 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 9,947 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,471 New Mexico Severance Tax Revenue 4.000% 7/1/19 16,245 17,968 New York (16.0%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,035 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,077 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,111 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 3,902 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.070% 8/7/13 4,265 4,265 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.080% 8/7/13 LOC 7,770 7,770 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,261 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 8,874 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,067 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,733 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.080% 8/7/13 LOC 3,410 3,410 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,857 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 3.000% 5/1/15 1,180 1,229 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,212 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 1,450 1,645 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,297 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/14 600 619 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/15 875 914 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.040% 8/7/13 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.040% 8/7/13 46,400 46,400 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 8/7/13 25,900 25,900 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.060% 8/7/13 10,000 10,000 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 807 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 1,009 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,463 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,607 Nassau County NY TAN 2.000% 9/30/13 15,615 15,656 Nassau NY Health Care Corp. RAN 2.250% 12/15/13 (4) 7,500 7,552 New York City NY GO 0.750% 8/2/13 (4) 20,000 20,000 New York City NY GO 0.390% 8/5/13 (12) 17,200 17,200 New York City NY GO 0.650% 8/5/13 (4) 28,450 28,450 New York City NY GO 0.710% 8/6/13 (4) 2,925 2,925 New York City NY GO 0.705% 8/7/13 (4) 33,150 33,150 New York City NY GO 5.000% 2/1/14 (ETM) 2,195 2,248 New York City NY GO 5.000% 2/1/14 1,305 1,336 New York City NY GO 5.000% 8/1/14 11,525 12,078 New York City NY GO 5.000% 8/1/14 10,000 10,480 New York City NY GO 3.000% 3/1/15 5,135 5,344 New York City NY GO 2.000% 8/1/15 8,285 8,533 New York City NY GO 4.000% 8/1/15 5,985 6,402 New York City NY GO 5.000% 8/1/15 1,500 1,634 New York City NY GO 5.000% 8/1/15 8,000 8,716 New York City NY GO 5.000% 8/1/15 5,200 5,665 New York City NY GO 5.000% 8/1/15 7,075 7,708 New York City NY GO 5.000% 8/1/15 17,000 18,521 New York City NY GO 5.250% 8/1/15 10,805 11,338 New York City NY GO 5.250% 8/1/15 1,495 1,532 New York City NY GO 5.500% 8/1/15 425 427 New York City NY GO 5.000% 8/1/16 5,000 5,597 New York City NY GO 5.000% 8/1/16 6,000 6,716 New York City NY GO 5.000% 8/1/16 23,810 26,652 3 New York City NY GO 5.000% 8/1/17 4,305 4,924 New York City NY GO 5.000% 8/1/17 10,000 11,437 New York City NY GO 5.000% 8/1/17 33,680 38,521 New York City NY GO 5.000% 8/1/18 3,250 3,780 New York City NY GO 5.000% 8/1/19 15,000 17,566 2 New York City NY GO 0.440% 8/1/21 4,700 4,738 2 New York City NY GO 0.530% 8/1/21 6,325 6,390 2 New York City NY GO 0.610% 8/1/25 5,500 5,572 New York City NY GO ARS 0.650% 8/2/13 (4) 3,400 3,400 1 New York City NY GO TOB VRDO 0.070% 8/7/13 5,090 5,090 1 New York City NY GO TOB VRDO 0.090% 8/7/13 8,250 8,250 New York City NY GO VRDO 0.050% 8/1/13 LOC 1,900 1,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,590 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,014 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,030 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 5/1/16 30,000 29,924 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,822 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.080% 8/7/13 6,400 6,400 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.210% 8/7/13 9,485 9,485 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/14 (Prere.) 5,100 5,313 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/16 2,500 2,807 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 8/1/13 615 615 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 8/1/13 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 8/7/13 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 8/7/13 3,000 3,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.060% 8/7/13 5,675 5,675 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.100% 8/7/13 25,650 25,650 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.070% 8/8/13 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.730% 8/1/13 (4) 27,025 27,025 New York City NY Transitional Finance Authority Future Tax Revenue 0.500% 8/2/13 (4) 62,500 62,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 26,990 27,311 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 17,345 17,555 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 9,460 10,013 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 16,290 17,258 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,000 5,185 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,172 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,930 9,831 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/16 1,000 1,107 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 115 131 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 3,885 4,396 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.060% 8/1/13 5,520 5,520 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.080% 8/7/13 2,200 2,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.050% 8/7/13 8,900 8,900 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 6,943 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.070% 8/7/13 28,380 28,380 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/13 (Prere.) 5,000 5,073 New York Metropolitan Transportation Authority Revenue 3.000% 11/15/14 1,225 1,266 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,139 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,707 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,833 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,591 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,254 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,895 4,183 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,582 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,625 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 5,960 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 2,650 2,979 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,313 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 1,190 1,363 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,048 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.060% 8/7/13 (13) 24,900 24,900 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.610% 11/1/13 18,500 18,496 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.740% 11/1/14 6,320 6,333 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 731 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,135 1,188 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,193 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,625 1,782 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,092 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,529 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,200 1,374 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 37,460 37,962 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,791 2 New York Metropolitan Transportation Authority Revenue PUT 0.550% 11/1/14 27,050 27,043 2 New York Metropolitan Transportation Authority Revenue PUT 0.661% 11/1/15 30,000 29,991 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.070% 8/7/13 (13) 19,780 19,780 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.210% 8/7/13 (12) 22,070 22,070 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.070% 8/7/13 8,995 8,995 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.070% 8/7/13 7,500 7,500 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 760 803 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 500 553 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,379 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,394 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,603 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 16 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 5,110 5,562 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,079 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,176 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,630 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,905 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,250 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,857 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,660 9,948 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 15,114 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 9,880 10,579 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 2,625 2,820 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 1,000 1,074 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,383 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 1,000 1,115 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.070% 8/7/13 5,000 5,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 8/7/13 16,800 16,800 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/13 2,220 2,234 New York State Dormitory Authority Revenue (School Districts Financing Program) 2.000% 10/1/14 1,880 1,912 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,476 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,083 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 3,300 3,436 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/15 (15) 400 426 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 5,029 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,272 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,810 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,403 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,619 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (15) 375 416 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,300 3,788 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 3,926 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (15) 500 564 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,494 3 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (15) 1,000 1,140 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,312 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,096 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/15 1,200 1,249 New York State Housing Finance Agency Housing Revenue 1.150% 11/1/16 7,000 6,968 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.050% 8/7/13 LOC 20,000 20,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.060% 8/7/13 6,425 6,425 New York State Local Government Assistance Corp. Revenue VRDO 0.050% 8/7/13 18,500 18,500 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,096 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,253 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,719 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,900 2,974 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,733 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 17,096 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,009 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 9,006 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,141 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 (4) 1,115 1,200 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 1,450 1,561 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,535 New York State Urban Development Corp. Revenue 5.000% 1/1/16 10,000 10,998 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 29,225 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 29,699 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,495 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 8/7/13 4,225 4,225 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 8/7/13 9,200 9,200 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.040% 8/7/13 LOC 22,560 22,560 Schenectady NY BAN 1.500% 5/16/14 56,886 57,274 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,201 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,129 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,383 3 Suffolk County NY TAN 2.000% 8/14/13 60,000 60,034 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.040% 8/7/13 LOC 3,800 3,800 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 20,649 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,168 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,201 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.381% 1/1/14 24,600 24,603 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,394 Yonkers NY GO 3.000% 7/1/16 1,300 1,360 Yonkers NY GO 3.000% 8/15/16 675 707 Yonkers NY GO 3.000% 7/1/17 1,005 1,049 Yonkers NY GO 3.000% 8/15/17 510 533 North Carolina (1.6%) Cabarrus NC COP 4.000% 1/1/15 2,975 3,121 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,589 Charlotte NC GO 5.000% 7/1/15 850 925 Charlotte NC GO 5.000% 7/1/18 5,000 5,889 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,312 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,581 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 577 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.060% 8/7/13 3,350 3,350 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.090% 8/7/13 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.090% 8/7/13 (4) 6,565 6,565 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,145 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/17 2,585 2,821 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/18 1,480 1,613 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.060% 8/1/13 2,900 2,900 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.060% 8/7/13 9,765 9,765 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.090% 8/7/13 LOC 2,355 2,355 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.400% 9/3/13 30,000 30,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 2,170 2,213 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,319 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,300 2,447 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,632 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,055 7,947 North Carolina GO 5.000% 3/1/15 (Prere.) 4,710 5,052 North Carolina GO 5.250% 3/1/15 2,000 2,057 North Carolina GO 5.000% 3/1/17 290 311 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 4.000% 10/1/17 3,725 4,093 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/18 3,780 4,357 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.800% 12/1/17 2,655 2,656 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 2.000% 10/1/13 1,000 1,003 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.060% 8/7/13 LOC 1,930 1,930 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,061 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,815 2,918 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,611 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 676 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 549 North Carolina Municipal Power Agency Revenue 5.000% 1/1/15 5,650 6,013 North Carolina Municipal Power Agency Revenue 5.000% 1/1/16 5,000 5,492 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,401 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,834 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,403 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 1,982 Wake County NC GO 4.000% 2/1/14 16,060 16,366 Wake County NC GO 5.000% 2/1/16 1,310 1,453 Wake County NC GO 4.000% 2/1/17 6,440 7,118 Wake County NC GO 4.000% 2/1/18 3,000 3,367 Ohio (4.0%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.090% 8/7/13 LOC 6,900 6,900 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 21,757 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,126 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,694 Central OH Solid Waste Authority Revenue 4.000% 12/1/16 1,700 1,866 Central OH Solid Waste Authority Revenue 4.000% 12/1/17 1,675 1,861 Cleveland State University Ohio General Receipts Revenue 4.000% 6/1/14 500 515 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.060% 8/7/13 LOC 52,570 52,570 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.050% 8/7/13 11,100 11,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.060% 8/7/13 4,100 4,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.060% 8/7/13 LOC 12,500 12,500 Columbus OH GO 5.000% 7/1/15 3,000 3,263 Columbus OH GO 5.000% 7/1/15 2,310 2,513 Columbus OH GO 5.000% 7/1/15 6,735 7,322 Columbus OH GO 5.000% 7/1/16 6,760 7,594 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 8/7/13 LOC 3,565 3,565 Dayton OH City School District GO 4.000% 11/1/16 3,000 3,290 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 4.000% 6/15/16 1,000 1,063 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/18 1,000 1,111 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,382 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 8/7/13 15,545 15,545 Hocking Technical College District Ohio (Residence Hall Facilities Project) COP VRDO 0.060% 8/7/13 LOC 18,710 18,710 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.090% 8/7/13 3,365 3,365 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.080% 8/7/13 LOC 28,585 28,585 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,102 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.050% 8/7/13 18,300 18,300 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,950 4,251 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,575 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,400 5,489 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,425 Ohio Common Schools GO 5.000% 9/15/15 5,000 5,471 Ohio Common Schools GO 5.000% 3/15/18 10,860 12,609 Ohio GO 5.000% 9/15/14 10,000 10,538 Ohio GO 5.000% 9/15/15 10,000 10,956 Ohio GO 5.500% 9/15/15 3,000 3,314 Ohio GO 5.000% 9/15/16 10,000 11,285 Ohio Higher Education GO 5.000% 8/1/14 15,000 15,714 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.080% 8/7/13 LOC 2,170 2,170 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,165 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.070% 8/7/13 LOC 24,075 24,075 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,618 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,057 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,091 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 676 Ohio Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.070% 8/7/13 LOC 9,000 9,000 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/15 1,550 1,643 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 8/1/13 7,300 7,300 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.070% 8/7/13 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 638 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 530 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 0.420% 9/3/13 7,000 7,000 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.290% 8/7/13 10,745 10,745 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 6/1/15 1,315 1,401 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.460% 7/15/15 10,000 10,000 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.250% 7/1/16 2,000 2,000 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,581 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,768 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,513 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,510 1,726 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,056 1 South-Western City OH School District GO TOB VRDO 0.060% 8/7/13 295 295 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,488 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,118 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,610 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,482 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/18 1,555 1,711 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,206 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,347 Oklahoma (0.3%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.070% 8/7/13 (13) 26,100 26,100 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.810% 8/1/13 5,785 5,785 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.060% 8/7/13 7,041 7,041 Oregon (0.7%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,076 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,064 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,180 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,516 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 504 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,080 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,599 Oregon GO 5.000% 5/1/16 2,000 2,232 Oregon GO 5.000% 5/1/16 3,500 3,906 Oregon GO 5.000% 11/1/16 3,000 3,400 Oregon GO 5.000% 5/1/18 1,125 1,315 Oregon GO 5.000% 5/1/18 1,500 1,753 Oregon GO 5.000% 11/1/18 3,750 4,425 Oregon Health & Science University Revenue 4.000% 7/1/14 1,000 1,032 Oregon Health & Science University Revenue 5.000% 7/1/16 500 556 Oregon Health & Science University Revenue 5.000% 7/1/18 1,000 1,155 Portland OR Water System Revenue 5.000% 10/1/15 6,000 6,582 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,898 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,934 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,484 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,661 Pennsylvania (5.3%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,198 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/13 1,000 1,005 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 10,880 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,560 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 5,000 5,248 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,030 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 8,960 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 801 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,145 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.050% 8/7/13 3,900 3,900 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 9,661 Commonwealth Financing Authority Pennsylvania Revenue 4.000% 6/1/16 650 705 Delaware County PA GO 5.000% 10/1/14 3,905 4,120 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 8/7/13 8,000 8,000 Delaware River Port Authority Pennsylvania & New Jersey Revenue 3.000% 1/1/14 5,790 5,847 Delaware River Port Authority Pennsylvania & New Jersey Revenue 4.000% 1/1/15 1,000 1,039 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/16 1,215 1,312 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,070 1,174 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,767 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) PUT 1.460% 8/15/20 8,125 8,129 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/7/13 13,700 13,700 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/7/13 9,070 9,070 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 15,750 16,227 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 10,570 10,890 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 11,250 11,591 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,503 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,243 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 9,028 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,553 Pennsylvania GO 5.000% 9/1/13 4,300 4,317 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 12,624 Pennsylvania GO 5.000% 4/1/15 32,880 35,393 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,388 Pennsylvania GO 5.250% 7/1/15 15,000 16,372 Pennsylvania GO 5.000% 9/1/15 (4) 34,225 35,995 Pennsylvania GO 5.000% 4/1/18 35,410 41,219 Pennsylvania GO 5.000% 7/1/18 2,675 3,130 Pennsylvania GO 5.000% 11/15/18 2,885 3,399 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/16 (2) 2,000 2,162 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,568 Pennsylvania Industrial Development Authority Economic Development Revenue 4.000% 7/1/14 1,000 1,033 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,337 1 Pennsylvania State University Revenue TOB VRDO 0.110% 8/7/13 LOC 1,300 1,300 1 Pennsylvania State University Revenue TOB VRDO 0.410% 8/7/13 12,605 12,605 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.150% 8/7/13 (4) 39,325 39,325 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 16,945 17,596 2 Pennsylvania Turnpike Commission Revenue 0.610% 12/1/16 8,000 7,925 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,534 2 Pennsylvania Turnpike Commission Revenue 0.660% 12/1/17 10,000 9,900 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.180% 8/7/13 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.150% 8/7/13 (4) 26,780 26,780 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/13 3,260 3,272 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,038 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,327 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.050% 8/7/13 5,400 5,400 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,114 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,573 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.300% 8/7/13 (4) 70,460 70,460 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 6,000 6,018 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.200% 8/7/13 (4) 33,125 33,125 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.130% 8/7/13 5,700 5,700 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,259 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,423 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/15 (4) 10,000 10,631 Puerto Rico Government Development Bank Revenue 4.750% 12/1/15 (14) 1,100 1,106 South Carolina (0.8%) Charleston County SC GO 5.250% 11/1/15 3,270 3,621 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.806% 1/1/18 8,770 8,797 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,488 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,191 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,938 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,122 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 1,976 South Carolina GO 5.000% 4/1/16 1,450 1,617 South Carolina GO 5.000% 4/1/16 7,260 8,096 South Carolina GO 5.000% 4/1/16 30 33 South Carolina GO 5.000% 4/1/16 6,475 7,220 South Carolina GO 5.000% 4/1/16 2,275 2,537 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,046 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,061 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.000% 11/1/15 250 264 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) 2.875% 2/1/15 2,000 2,048 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,504 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,060 South Carolina Public Service Authority Revenue 5.000% 1/1/15 3,500 3,729 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 14,999 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 4,980 5,253 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,712 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,726 Tennessee (2.3%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/19 2,925 3,330 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,284 Memphis TN Electric System Revenue 5.000% 12/1/14 31,205 33,188 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 27,565 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.460% 10/1/15 36,500 36,497 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,266 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,592 Shelby County TN GO VRDO 0.050% 8/7/13 15,790 15,790 Shelby County TN GO VRDO 0.060% 8/7/13 13,790 13,790 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 9,637 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,630 2,755 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 8/1/13 (4) 32,500 32,500 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.190% 8/1/13 (4) 63,800 63,800 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 2,295 2,437 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 5,000 5,398 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 5,000 5,567 Tennessee GO 5.000% 5/1/14 3,300 3,419 Texas (12.4%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,123 1 Brownsville TX Utility System Revenue TOB VRDO 0.190% 8/7/13 (4) 6,060 6,060 Central Texas Regional Mobility Authority Revenue 3.000% 1/1/14 200 201 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 325 333 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 1,000 1,059 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 500 537 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 271 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,778 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.140% 8/7/13 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.060% 8/7/13 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,780 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 2,901 Dallas TX GO 5.000% 2/15/14 (ETM) 15 15 Dallas TX GO 5.000% 2/15/14 3,885 3,986 Dallas TX GO 5.000% 2/15/15 (ETM) 15 16 Dallas TX GO 5.000% 2/15/15 6,280 6,726 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,346 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,047 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,220 7,405 Denton TX Independent School District GO VRDO 0.070% 8/7/13 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,370 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,441 Frisco TX GO 4.000% 2/15/15 1,580 1,666 3 Grand Parkway Transportation Corp. Texas System Toll Revenue PUT 2.000% 2/15/14 190,550 192,044 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,014 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,500 5,509 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.260% 6/1/14 2,100 2,101 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.360% 6/1/15 1,700 1,701 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.460% 6/1/16 2,000 2,002 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.110% 11/15/15 8,000 8,023 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/14 5,915 6,055 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 846 Harris County TX GO 6.000% 8/1/14 (14) 23,045 24,378 1 Harris County TX GO TOB VRDO 0.070% 8/7/13 (13) 9,600 9,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.060% 8/1/13 (ETM) 8,000 8,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.070% 8/7/13 30,000 30,000 2 Harris County TX Toll Road Revenue 0.690% 8/15/17 3,150 3,151 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,084 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,165 1 Houston TX Airport System Revenue TOB VRDO 0.210% 8/7/13 (4)(3) 39,500 39,500 Houston TX GO 3.000% 3/1/15 8,835 9,198 Houston TX GO 4.000% 3/1/16 2,900 3,146 Houston TX GO 4.000% 3/1/17 9,000 9,918 Houston TX GO 5.000% 3/1/18 11,835 13,782 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.590% 11/16/17 10,000 10,003 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,012 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,099 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,364 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,694 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,194 Houston TX Independent School District GO PUT 2.000% 6/1/14 11,370 11,517 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,437 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,600 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,059 2 Houston TX Utility System Revenue PUT 0.610% 6/1/15 46,500 46,404 2 Houston TX Utility System Revenue PUT 0.660% 8/1/16 32,000 32,014 1 Houston TX Utility System Revenue TOB VRDO 0.060% 8/7/13 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.080% 8/7/13 9,995 9,995 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,601 2 Katy TX Independent School District GO PUT 0.781% 8/15/15 25,000 25,046 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,500 1 Lone Star College System Texas GO TOB VRDO 0.070% 8/7/13 2,800 2,800 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,310 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 1,939 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,190 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,568 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,288 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.850% 10/1/13 5,000 5,000 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,670 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 858 North East TX Independent School District GO PUT 1.000% 8/1/14 45,000 45,211 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,143 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,945 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,344 Northside TX Independent School District GO PUT 0.950% 8/1/13 18,350 18,350 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,615 20,747 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,188 1 Northside TX Independent School District GO TOB VRDO 0.070% 8/7/13 5,225 5,225 1 Port Arthur TX Independent School District GO TOB VRDO 0.070% 8/7/13 (12) 9,125 9,125 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/15 1,700 1,815 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/14 1,000 1,049 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,219 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,375 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 15,195 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/14 13,090 13,359 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 10,000 10,296 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,604 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.060% 8/7/13 11,985 11,985 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.070% 8/7/13 5,865 5,865 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) 5.000% 11/15/14 1,600 1,692 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/17 1,100 1,246 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 4.000% 10/1/18 1,350 1,479 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,856 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.090% 8/7/13 3,125 3,125 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.050% 8/7/13 39,685 39,685 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) 5.000% 12/1/15 1,580 1,729 Texas (Veterans Housing Assistance Program) GO VRDO 0.050% 8/7/13 16,360 16,360 Texas GO 5.000% 10/1/13 7,500 7,560 Texas GO 5.000% 10/1/14 8,470 8,943 Texas GO 5.000% 10/1/15 10,905 11,969 1 Texas GO TOB VRDO 0.060% 8/1/13 5,400 5,400 Texas GO TOB VRDO 0.060% 8/1/13 11,000 11,000 1 Texas GO TOB VRDO 0.060% 8/1/13 3,100 3,100 1 Texas GO TOB VRDO 0.060% 8/7/13 74,750 74,750 1 Texas GO TOB VRDO 0.060% 8/7/13 12,190 12,190 1 Texas GO TOB VRDO 0.060% 8/7/13 12,140 12,140 1 Texas GO TOB VRDO 0.070% 8/7/13 17,875 17,875 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/17 4,000 4,376 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 22,050 24,117 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/18 4,500 4,950 4 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 21,782 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 11,525 12,280 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 37,478 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 8,837 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 3,205 3,523 Texas TRAN 2.500% 8/30/13 110,000 110,213 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.060% 8/7/13 11,700 11,700 Texas Transportation Commission Revenue 4.500% 4/1/15 1,000 1,068 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 14,000 14,031 1 Texas Transportation Commission Revenue TOB VRDO 0.070% 8/7/13 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,417 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,502 Texas Water Development Board Revenue 5.000% 7/15/15 5,750 6,258 Texas Water Development Board Revenue 5.000% 7/15/16 4,000 4,493 University of Houston Texas Revenue 5.000% 2/15/15 2,000 2,139 University of North Texas Revenue 5.000% 4/15/15 880 947 University of North Texas Revenue 5.000% 4/15/16 1,000 1,112 University of North Texas Revenue 5.000% 4/15/17 725 825 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,019 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 24,946 Utah (0.4%) Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,170 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,437 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,337 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,048 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,461 Utah GO 4.000% 7/1/14 10,740 11,118 Utah GO 5.000% 7/1/14 4,000 4,177 Utah GO 5.000% 7/1/16 1,500 1,686 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,495 Virginia (1.1%) 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.060% 8/7/13 2,355 2,355 Fairfax County VA Public Improvement GO 5.000% 10/1/16 8,575 9,378 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 4.000% 11/1/16 1,000 1,073 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 14,743 Norfolk VA BAN 3.000% 1/1/14 5,000 5,027 Norfolk VA Water Revenue 5.000% 11/1/18 725 853 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 1,952 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 3,955 Upper Occoquan Sewage Authority Regional Sewerage System Revenue 5.000% 7/1/15 (Prere.) 4,895 5,321 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 1,600 1,716 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 13,608 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,277 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 5,000 5,452 Virginia Public Building Authority Public Facilities Revenue VRDO 0.060% 8/7/13 7,000 7,000 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,175 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 20,961 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,469 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,545 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 16,000 16,393 Washington (2.8%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.070% 8/7/13 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,596 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 12,945 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,245 King County WA GO 5.000% 6/1/15 2,500 2,703 King County WA GO 5.000% 1/1/18 2,000 2,316 King County WA GO 5.000% 7/1/18 7,515 8,792 1 King County WA Sewer Revenue TOB VRDO 0.060% 8/7/13 25,280 25,280 Pierce County WA Tacoma School District No. 10 BAN 2.000% 12/1/14 30,815 31,486 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.060% 8/7/13 8,100 8,100 Seattle WA Water System Revenue 5.000% 9/1/15 (14) 2,035 2,043 Seattle WA Water System Revenue 5.000% 9/1/17 (14) 2,290 2,299 1 TES Properties Washington Lease Revenue TOB VRDO 0.070% 8/7/13 10,120 10,120 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 9,215 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 9,892 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,311 Washington COP 3.000% 7/1/14 1,500 1,538 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,038 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,252 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 46,515 Washington GO 5.000% 1/1/15 (2) 4,500 4,795 Washington GO 5.000% 7/1/15 (2) 1,000 1,086 Washington GO 5.000% 1/1/16 5,000 5,523 Washington GO 5.000% 7/1/16 10,000 11,214 1 Washington GO TOB VRDO 0.070% 8/7/13 5,030 5,030 1 Washington GO TOB VRDO 0.070% 8/7/13 6,145 6,145 1 Washington GO TOB VRDO 0.070% 8/7/13 6,325 6,325 1 Washington Health Care Facilities Authorities Revenue (Children's Hospital & Regional Medical Center) TOB VRDO 0.060% 8/7/13 22,075 22,075 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.070% 8/7/13 10,000 10,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,453 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,660 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,028 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 858 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,576 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 779 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,564 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.060% 8/7/13 27,670 27,670 West Virginia (0.3%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,133 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 4,663 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,129 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,305 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,372 West Virginia University Revenue 5.000% 10/1/16 725 814 2 West Virginia University Revenue PUT 0.710% 10/1/14 12,500 12,508 Wisconsin (1.6%) Wisconsin GO 5.000% 5/1/14 6,490 6,724 Wisconsin GO 4.000% 5/1/15 5,000 5,309 Wisconsin GO 5.000% 5/1/15 10,000 10,799 Wisconsin GO 4.000% 11/1/15 2,860 3,081 Wisconsin GO 4.000% 11/1/16 6,000 6,604 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,013 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,083 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 3/1/18 7,000 7,654 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 5/30/19 12,000 13,029 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 8/7/13 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,258 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,604 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 741 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,470 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,380 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,049 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.050% 8/7/13 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.070% 8/7/13 LOC 9,900 9,900 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.090% 8/7/13 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.090% 8/7/13 LOC 3,540 3,540 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.080% 8/7/13 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,345 1,492 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services, Inc.) 4.000% 8/15/15 1,100 1,168 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,320 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 3,100 3,106 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,926 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 735 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,744 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.080% 8/7/13 LOC 21,055 21,055 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,217 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,585 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,218 Total Tax-Exempt Municipal Bonds (Cost $11,477,094) Shares Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 5 Vanguard Municipal Cash Management Fund (Cost $236,282) 0.070% 236,282,358 236,282 Total Investments (101.2%) (Cost $11,713,376) Other Assets and Liabilities-Net (-1.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, the aggregate value of these securities was $1,835,633,000, representing 15.8% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2013. 4 Securities with a value of $445,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
